Exhibit 10.4

 

CO-DEVELOPMENT AND LICENSE AGREEMENT

 

This Co-Development and License Agreement (this “Agreement”) is entered into as
of 29 April 2013 (the “Effective Date”), by and between uniQure Biopharma B.V.,
formerly known as Amsterdam Molecular Therapeutics (AMT) B.V., a Dutch
corporation, with its offices at Meibergdreef 61, 1105 BA Amsterdam, The
Netherlands (“uniQure”), and Chiesi Farmaceutici S.p.A., an Italian corporation,
with its offices at Via Palermo, 26/A, 43122 Parma, Italy (“Chiesi”). uniQure
and Chiesi are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

 

WHEREAS, uniQure is a company engaged in the research and clinical development
of human gene based therapies and uniQure Controls (as defined below) all
relevant rights to a certain Gene Therapy Product for Hemophilia B, as more
specifically described below;

 

WHEREAS, Chiesi is a pharmaceutical company engaged in the research,
development, manufacture and commercialization of products for human diseases
and disorders;

 

WHEREAS, Chiesi and uniQure are interested in collaborating in the
co-development and future Commercialization (as defined below) of the Product,
on the terms and conditions set forth herein.

 

NOW, THEREFORE, uniQure and Chiesi hereby agree as follows:

 

ARTICLE I
DEFINITIONS; INTERPRETATION

 

Capitalized terms used herein shall have the meanings assigned to them as
follows.

 

Section 1.1            “AAV5 Vector” shall mean a recombinant adeno-associated
virus vector with the serotype 5 that is a non-pathogenic, replication
defective, parvovirus engineered to deliver functional gene copies to humans.

 

Section 1.2            “Acquired Party” has the meaning set forth in Section
15.1.

 

Section 1.3            “Acquirer” has the meaning set forth in Section 15.1.

 

Section 1.4            “Additional Rights” has the meaning set forth in Section
7.6(a).

 

Section 1.5            “Additional Rights Agreement” shall mean a written
agreement to which either or both Parties are a party and that conveys rights in
Additional Rights that are included in Licensed Technology or the Chiesi
Technology pursuant to Section 7.6(d).

 

Section 1.6            “Affiliate” shall mean, with respect to a Party, any
Person Controlled by, in Control of, or under common Control with such Party.

 

Section 1.7            “Agreement” has the meaning set forth in the first and
opening paragraph of this Agreement.

 

1

--------------------------------------------------------------------------------


 

Section 1.8            “Alliance Manager” has the meaning set forth in Section
2.2(f).

 

Section 1.9            “Applicable Laws” shall mean all applicable laws, rules
and regulations, including any rules, regulations, guidelines or other
requirements of any Regulatory Authority, that may be in effect from time to
time.

 

Section 1.10          “Approved Activities” shall mean those activities
identified on Exhibit C.

 

Section 1.11          “Arbitration Request” has the meaning set forth in Section
13.2(b)(i).

 

Section 1.12          “Average Net Sales Price” shall mean the average net sales
price of a particular Product in the Territory, calculated on a monthly basis,
by dividing the Net Sales of the Product in the Territory effected in a
particular calendar month by the number of patient doses of the Product
accounting for the Net Sales in such calendar month.

 

Section 1.13          “Breaching Party” has the meaning set forth in Section
12.3.

 

Section 1.14          “Business Day” shall mean a day on which banking
institutions in Amsterdam, The Netherlands and Parma, Italy, are open for
business, excluding any Saturday or Sunday.

 

Section 1.15          “Change of Control” shall mean, with respect to a Party,
the acquisition by any Third Party, directly or indirectly, of the Control of
such Party.

 

Section 1.16          “Chiesi” has the meaning set forth in the first and
opening paragraph of this Agreement.

 

Section 1.17          “Chiesi Know-How” shall mean all Know-How Controlled by
Chiesi as of the Effective Date or during the Term that is necessary or useful
for the Development, use, Manufacture, having Manufactured, or Commercialization
of the Product. Chiesi Know-How also includes any Joint Know-How to the extent
Controlled by Chiesi, and such other Know-How included in the Chiesi Know-How
pursuant to Section 7.6.

 

Section 1.18          “Chiesi Patents” shall mean all Patent Rights Controlled
by Chiesi as of the Effective Date or during the Term that are directed to any
Chiesi Know-How or the Development, Manufacture, having Manufactured, use, or
Commercialization of the Product. Chiesi Patents also include any Joint Patents
to the extent Controlled by Chiesi, and such other Patent Rights included in the
Chiesi Patents pursuant to Section 7.6.

 

Section 1.19          “Chiesi Shared Costs” has the meaning set forth in Section
8.2(a).

 

Section 1.20          “Chiesi Sole Costs” shall mean all costs incurred in
connection with launch and pre-launch commercial activities for the Product in
the Territory, including key opinion leader (KOL) development, market research,
pricing and reimbursement studies.

 

2

--------------------------------------------------------------------------------


 

Section 1.21          “Chiesi Technology” shall mean Chiesi Know-How and Chiesi
Patents.

 

Section 1.22          “Claims” has the meaning set forth in Section 14.1.

 

Section 1.23          “CMC” shall mean the Chemistry, Manufacturing and Controls
portion of any IMPD or Marketing Authorization Application.

 

Section 1.24          “Collaboration” shall mean the relationship between and
activities conducted by the Parties under this Agreement and all other
agreements between the Parties referenced herein (other than the Confidentiality
Agreement), including the Commercialization Agreement (collectively, the
“Collaboration Agreements”).

 

Section 1.25          “Collaboration Agreements” has the meaning set forth in
Section 1.24.

 

Section 1.26          “Commercialization Agreement” shall mean that certain
Commercialization Agreement for Glybera concluded separately between the Parties
on the date hereof.

 

Section 1.27          “Commercialization” shall mean any and all activities,
whether before or after Regulatory Approval, directed to the marketing,
detailing and promotion of the Product and shall include pre-launch, launch and
post-launch marketing, promoting, detailing, marketing research, medical
affairs, managed markets, distributing, offering to commercially sell and
commercially selling the Product, importing, exporting or transporting the
Product for commercial sale and regulatory affairs with respect to the
foregoing, including the filing and obtaining of Price and Reimbursement
Approval for the Product, but shall not include Manufacturing nor any
Development activities. When used as a verb, “Commercializing”, “Commercialize”
and “Commercialized” shall mean to engage in Commercialization.

 

Section 1.28          “Commercially Reasonable Efforts” shall mean, with respect
to the efforts to be expended by a Party with respect to a goal, reasonable,
diligent, good faith efforts to accomplish such goal as a similarly situated
(with respect to size, stage of development, and assets) biotechnology or
pharmaceutical company, as the case may be, would use to accomplish a similar
goal under similar circumstances so as to achieve such goal as expeditiously as
possible; provided that, with respect to the Development and Commercialization
of the Product, such efforts shall be substantially equivalent to those efforts
and resources that a similarly situated (with respect to size, stage of
development, and assets) biotechnology or pharmaceutical company, as the case
may be, would typically devote to its own internally discovered products of
similar market potential at a similar stage in their development or product life
so as to achieve such goal as expeditiously as possible (which, with respect to
activities for which Chiesi is responsible, shall be without regard to any
amounts paid or payable to uniQure with respect to the Product under this
Agreement, the Commercialization Agreement, or the HemB Supply and Distribution
Agreement).

 

3

--------------------------------------------------------------------------------


 

Section 1.29          “Competing Product” shall mean any Gene Therapy product
developed, manufactured or commercialized in the Field other than the Product
Developed, Manufactured or Commercialized pursuant to this Agreement.

 

Section 1.30          “Competitive Infringement” has the meaning set forth in
Section 9.3(a).

 

Section 1.31          “Confidential Information” shall mean all confidential or
proprietary information of a Party, including information regarding such Party’s
or its Affiliates’ or licensors’ technology, products, business, business plans,
financial status, biological substances, chemical substances, formulations,
techniques, methodology, equipment, sources of supply and patent positioning and
information belonging to such Party’s Affiliate or a Third Party provided to the
other Party under this Agreement. The status, prospects or objectives regarding
the Development Program or any Product being developed hereunder, as well as the
terms and conditions of this Agreement, shall be deemed “Confidential
Information” of both Parties. All information disclosed by uniQure prior to the
Effective Date pursuant to the Two Way Confidentiality Disclosure Agreement
between Amsterdam Molecular Therapeutics (AMT) B.V. and Chiesi Farmaceutici
S.p.A., dated 22 July 2010 (the “Confidentiality Agreement”) shall be deemed
“Confidential Information” of uniQure hereunder.

 

Section 1.32          “Confidentiality Agreement” has the meaning set forth in
Section 1.31.

 

Section 1.33          “Control” or “Controlled” shall mean (a) when used in
reference to any Confidential Information, Know-How, Patent or other
intellectual property rights, the possession (whether by ownership or license
(other than solely pursuant to a license under this Agreement)) by such Party or
any of its Affiliates, of the legal authority or right to grant to the other
Party access or a license or sublicense to such Confidential Information,
Know-How, Patent or other intellectual property rights as provided herein,
without violating the terms of any agreement or arrangement with any Third
Party, or (b) when used in reference to Section 1.6, Section 1.15 and Section
15.1, (i) the possession, directly or indirectly, of the power to direct the
management or policies of a Person, whether through ownership of voting
securities, by contract or otherwise; (ii) ownership of fifty percent (50%) or
more of the voting securities entitled to vote for the election of directors in
the case of a corporation, or fifty percent (50%) or more of the equity interest
in the case of any other type of legal entity; or (iii) status as a general
partner in any partnership, or any other arrangement whereby a Person controls
or have the right to control the board of directors or equivalent governing body
of a corporation or other Person. Notwithstanding the foregoing, any portfolio
company of any stockholder of such Person (which stockholder is a venture
capital fund or private equity fund) shall not be deemed to be “under common
Control with” such Person.

 

Section 1.34          “Controlling Party” has the meaning set forth in Section
7.6(b).

 

Section 1.35          “Cover” or “Covered” shall mean, with respect to any
Patent and the subject matter at issue, that, but for a license granted under a
Valid Claim of such Patent, the manufacture, use, sale, offer for sale or
importation of the subject matter at issue would infringe such Valid Claim, or,
in the case of a Patent that is a

 

4

--------------------------------------------------------------------------------


 

patent application, would infringe a Valid Claim in such patent application if
it were to issue as a patent.

 

Section 1.36          “Development” shall mean all non-clinical and clinical
drug development activities, each to the extent reasonably relating to the
development of the Product in the Territory.  Development shall include
toxicology, pharmacology, and other non-clinical efforts, test method
development and stability testing, formulation development, delivery system
development, quality assurance and quality control development, statistical
analysis, the conduct of clinical trials or other activities, including
regulatory activities, relating to obtaining Regulatory Approval.  When used as
a verb, “Develop” means to engage in Development activities.

 

Section 1.37          “Development Plan and Budget” shall mean a plan and budget
setting forth the Development activities with respect to the Product and the
budget therefor, as prepared, updated and amended from time to time in
accordance with this Agreement. The Development Plan and Budget includes the
Initial Development Plan and Budget.

 

Section 1.38          “Development Program” shall mean the pre-clinical, CMC,
clinical and other development, regulatory and other pre-Marketing Authorization
commercial activities of the Parties directed to the Product and undertaken in
accordance with the Development Plan and Budget.

 

Section 1.39          “Effective Date” has the meaning set forth in the first
and opening paragraph of this Agreement.

 

Section 1.40          “EMA” shall mean the European Medicines Agency and any
successor agency thereto.

 

Section 1.41          “EPO” has the meaning set forth in Section 9.2(d)(iii).

 

Section 1.42          “EU” shall mean the European Union.

 

Section 1.43          “EU Member States” shall mean Austria, Belgium, Bulgaria,
Cyprus, the Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, the Netherlands,
Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden and the United
Kingdom.

 

Section 1.44          “Executive Officers” shall mean the Chief Executive
Officer of Chiesi or a senior officer designated by Chiesi, and the Chief
Executive Officer of uniQure or a senior officer designated by uniQure.

 

Section 1.45          “Existing Third Party Licenses” shall mean the PHS
Agreements, the PSC Agreement and the St. Jude Agreements.

 

Section 1.46          “FDA” shall mean the US Food and Drug Administration and
any successor agency thereto.

 

Section 1.47          “Field” shall mean the treatment of Hemophilia B in
humans.

 

5

--------------------------------------------------------------------------------


 

Section 1.48          “First Commercial Sale” shall mean, the first sale by
Chiesi, an Affiliate of Chiesi, or a Sub-distributor of Chiesi, as the case may
be, of the Product to a Third Party in the Territory; provided, however, that
neither (a) transfers of the Product between Chiesi and its Affiliates, or
Sub-distributors nor (b) supply of the Product for clinical trial purposes,
shall constitute a First Commercial Sale.

 

Section 1.49          “FTE” shall mean a full time equivalent person year
(consisting of a total of one thousand six hundred (1,600) hours per year) of
work on or directly related to activities undertaken by uniQure hereunder and
related management activities.

 

Section 1.50          “FTE Rate” shall mean EUR 250,000 per FTE, which includes
overhead expenses and bench fees (materials used during Development, but
excluding expenses for materials and external costs for GMP manufacturing).

 

Section 1.51          “Fully Loaded Cost of Goods” shall mean the fully loaded
cost of goods of the Product as defined in Exhibit D.

 

Section 1.52          “Gene Therapy” shall mean the introduction and expression
of genetic material in cells of a person in order to cure a disease or to
minimize disease symptoms.

 

Section 1.53          “HemB Supply and Distribution Agreement” has the meaning
set forth in Section 3.4.

 

Section 1.54          “HHS” has the meaning set forth in Section 1.91.

 

Section 1.55          “ICC” shall mean the International Chamber of Commerce.

 

Section 1.56          “IMPD” shall mean an application submitted to a Regulatory
Authority to initiate human clinical trials, including (a) an Investigational
Medicinal Product Dossier required to be submitted to the EMA or other
Regulatory Authorities in the EU Member States for Regulatory Approval of
clinical trials in the EU Member States, as further defined in the Clinical
Trials Directive (2001/20/EC), (b) any non-EU Member States equivalent of the
foregoing in any other country, and (c) all supplements and amendments that may
be filed with respect to the foregoing.

 

Section 1.57          “Improvement” shall mean any invention, discovery,
development or modification relating to the Licensed Technology or the Product
or the development, manufacture or exploitation thereof, including any method or
process of manufacturing or using the Product, and any formulation for the
Product, whether or not patentable as well as packaging and labeling of the
Product, in each case if and to the extent Controlled by uniQure during the
Term.

 

Section 1.58          “In-Person JDC Meetings” has the meaning set forth in
Section 2.2(c)(i).

 

Section 1.59          “Indemnified Party” has the meaning set forth in Section
14.3(a).

 

6

--------------------------------------------------------------------------------


 

Section 1.60          “Indemnifying Party” has the meaning set forth in Section
14.3(a).

 

Section 1.61          “Initial Development Plan and Budget” shall mean the
activities and budget set forth on Exhibit A attached hereto.

 

Section 1.62          “Invalidity Claim” has the meaning set forth in Section
9.5.

 

Section 1.63          “JCC” has the meaning set forth in Section 2.3(a).

 

Section 1.64          “JDC” has the meaning set forth in Section 2.2(a).

 

Section 1.65          “Joint Know-How” has the meaning set forth in Section
9.1(c).

 

Section 1.66          “Joint Patents” shall mean all Patent Rights that are
directed to any Joint Know-How.

 

Section 1.67          “JSC” has the meaning set forth in Section 2.1(a).

 

Section 1.68          “Know-How” shall mean all technical, scientific,
manufacturing, financial, commercial and other know-how, data, tangible
materials, information, trade secrets, ideas, formulae, inventions, discoveries,
processes, machines, compositions of matter, formulations, improvements,
protocols, techniques, works of authorship, and results of experimentation and
testing (whether or not patentable) in written, electronic, physical (including
in the form of tangible compounds or cell lines), oral or any other form.

 

Section 1.69          “License” has the meaning set forth in Section 7.1.

 

Section 1.70          “Licensed Know-How” shall mean all Know-How Controlled by
uniQure as of the Effective Date or during the Term that is necessary or useful
to Develop, use, or Commercialize the Product in the Field in the Territory.
Licensed Know-How also includes any Joint Know-How to the extent Controlled by
uniQure, and such other Know-How included in the Licensed Know-How pursuant to
Section 7.6(c).

 

Section 1.71          “Licensed Patents” shall mean (a) all Patent Rights
Controlled by uniQure as of the Effective Date or during the Term that are
necessary or useful to Develop, use, or Commercialize the Product in the Field
in the Territory, including those Patent Rights set forth in Exhibit E, which
exhibit shall be updated or confirmed upon the date this Agreement has become
effective pursuant to Section 12.1(b); (b) any Joint Patents to the extent
Controlled by uniQure; and (c) such other Patent Rights included in the Licensed
Patents pursuant to Section 7.6(c).

 

Section 1.72          “Licensed Technology” shall mean Licensed Know-How and
Licensed Patents.

 

Section 1.73          “Losses” has the meaning set forth in Section 14.1.

 

Section 1.74          “Major Country” shall mean any of the following countries:
France, Germany, Italy, Spain and the United Kingdom.

 

7

--------------------------------------------------------------------------------


 

Section 1.75          “Manufacture” and “Manufacturing” shall mean all
activities related to the production, manufacture, processing, filling,
finishing, packaging, labeling, shipping and holding of the Product or any
intermediate thereof, including process development, process qualification and
validation, scale up, pre-clinical, clinical and commercial manufacture and
analytical development, product characterization, stability testing, quality
assurance and quality control. When used as a verb, “Manufacture” shall mean to
engage in Manufacturing activities.

 

Section 1.76          “Marketing Authorization” or “MA” shall mean the
authorization issued by the relevant Regulatory Authority necessary to place on
the market the Product in any country or regulatory jurisdiction in the
Territory (including the approval of a Marketing Authorization Application in
the EU Member States). For clarity, a Marketing Authorization shall not include
any applicable Price and Reimbursement Approvals.

 

Section 1.77          “Marketing Authorization Application” or “MAA” shall mean
an application submitted to a Regulatory Authority for marketing approval of a
drug or biologic product, including (a) a Marketing Authorization Application in
the EU Member States under Regulation (EC) No. 726/2004 or Directive 2001/83/EC,
(b) any non-EU Member States equivalent of the foregoing in any other country in
the Territory, and (c) all supplements and amendments that may be filed with
respect to any of the foregoing.

 

Section 1.78          “Net Sales” shall mean the total amount of invoiced sales
of the Product in the Territory by or on behalf of Chiesi or its Affiliates or
Sub-distributors to Third Parties (including wholesalers, hospitals, end users
and others), in bona fide arm’s length transactions, less the following
deductions, in each case related specifically to the Product and customary in
the trade and actually allowed and taken by such Third Parties and not otherwise
recovered by or reimbursed to Chiesi: (a) cash discounts; (b) taxes on sales
(such as sales or use taxes) to the extent added to the sale price and set forth
separately as such in the total amount invoiced; (c) freight and insurance to
the extent added to the sale price and set forth separately as such in the total
amount invoiced; (d) amounts repaid or credited by reason of rejections,
defects, recalls, expirations, or returns; and (e) any governmental mandated
charge backs, rebates, and discounts. No deductions shall be made for (x)
commissions paid to individuals, whether they are with independent sales
agencies or regularly employed by Chiesi or any of its Affiliates, and on its
payroll, (y) the cost of collections, and (z) any advertising and promotional
expenses.

 

Section 1.79          “New Product” has the meaning set forth in Section 6.2(a).

 

Section 1.80          “NIH” has the meaning set forth in Section 1.92.

 

Section 1.81          “Non-Acquired Party” has the meaning set forth in Section
15.1.

 

Section 1.82          “Non-Arbitrable Termination Dispute” has the meaning set
forth in Section 13.1(a).

 

Section 1.83          “Non-Breaching Party” has the meaning set forth in Section
12.3.

 

8

--------------------------------------------------------------------------------


 

Section 1.84          “Non-Controlling Party” has the meaning set forth in
Section 7.6(b).

 

Section 1.85          “Party” and “Parties” has the meaning set forth in the
first and opening paragraph of this Agreement.

 

Section 1.86          “Patent Challenge” has the meaning set forth in Section
12.4.

 

Section 1.87          “Patent Prosecution” shall mean the preparation, filing
and prosecution of patent applications, and the maintenance of patents, included
in Patent Rights.

 

Section 1.88          “Patent Right(s)” shall mean any patent or patent
application, including utility patents, utility models, design patents,
provisional applications, certificates of invention, and all divisionals,
continuations, continuations-in-part, substitutions, reissues, reexaminations,
renewals, extensions (including any supplemental patent certificate) or
additions to any patent or patent application.

 

Section 1.89          “Paying Party” has the meaning set forth in Section 8.4.

 

Section 1.90          “Person” shall mean any natural person or any corporation,
company, partnership, limited liability company, joint venture, firm, agency or
other entity, including a Party.

 

Section 1.91          “Phase I/II Study” shall mean the first human clinical
trial in which patients with Hemophilia B are dosed with the Product.

 

Section 1.92          “PHS” shall mean The National Institutes of Health (“NIH”)
or the FDA, agencies of the US Public Health Service within the Department of
Health and Human Services (“HHS”).

 

Section 1.93          “PHS Agreements” shall mean the PHS 2011 Agreement and the
PHS 2007 Agreement.

 

Section 1.94          “PHS 2007 Agreement” shall mean the Non-Exclusive Patent
License Agreement, number L-107-2007/0, dated as of 25 April/2 May 2007, by and
between uniQure and PHS, as amended from time to time.

 

Section 1.95          “PHS 2011 Agreement” shall mean the Exclusive and
Non-Exclusive Patent License Agreement, number L-116-2011/0, dated as of 5/10
August 2011, by and between uniQure and PHS, as amended from time to time.

 

Section 1.96          “Pivotal Study” shall mean, with respect to the Product, a
human clinical trial, the principal purpose of which is to establish safety and
efficacy of such Product in patients with Hemophilia B as required under
Regulation (EC) No. 726/2004 or Directive 2001/83/EC, or a similar clinical
trial prescribed by the applicable Regulatory Authority in the Territory. A
Pivotal Study also includes any other human clinical trial intended as a pivotal
study of such Product regarding Hemophilia B, such as a phase II/III or phase
IIb clinical trial, whether or not such study is a traditional phase III
clinical trial.

 

9

--------------------------------------------------------------------------------


 

Section 1.97          “Pre-Existing Affiliate” has the meaning set forth in
Section 15.1.

 

Section 1.98          “Price and Reimbursement Approval” shall mean any approval
or authorization of any Regulatory Authority establishing a pricing- and payment
scheme or a reimbursement scheme for the Product in any country or jurisdiction
of the Territory.

 

Section 1.99          “Product” shall mean a Gene Therapy product for the
treatment of Hemophilia B in humans that includes an AAV5 Vector containing a
functional copy of the codon-optimized human Factor IX gene or part thereof
under the control of a liver-specific promoter.

 

Section 1.100       “Product Data” shall mean all preclinical and clinical data,
safety data and all other supporting data, including pharmacology and biology
data, regulatory documentation (including IMPDs, MAAs and other Marketing
Authorizations, Regulatory Approvals and regulatory filings in the Territory)
and other Know-How generated under the Development Program that relate to the
Product.

 

Section 1.101       “Product Manufacturing Cost Reimbursement” has the meaning
set forth on Exhibit D.

 

Section 1.102       “Product Transfer Price” has the meaning set forth on
Exhibit D.

 

Section 1.103       “PSC” shall mean Protein Sciences Corporation.

 

Section 1.104       “PSC Agreement” shall mean the License Agreement, dated as
of 22 March 2007, by and between uniQure and PSC, as amended from time to time.

 

Section 1.105       “Publishing Party” has the meaning set forth in Section
10.5(a).

 

Section 1.106       “Receiving Party” has the meaning set forth in Section 8.4.

 

Section 1.107       “Reconciliation Payment” has the meaning set forth in
Section 8.2(d).

 

Section 1.108       “Regular JDC Meeting” has the meaning set forth in Section
2.2(c)(i).

 

Section 1.109       “Regulatory Approval” shall mean any and all approvals
(including, where required, any applicable Price and Reimbursement Approvals),
licenses, registrations or authorizations of any Regulatory Authority necessary
for the Manufacture, use, and Commercialization of a Product in a country or
jurisdiction, including IMPDs and Marketing Authorizations.

 

Section 1.110       “Regulatory Authority” shall mean any federal, national,
multinational, state, provincial or local regulatory agency, department, bureau
or other governmental entity with authority over the testing, Regulatory
Approval, manufacture, use, storage, import, promotion, marketing or sale of a
drug or biologic product in a country or jurisdiction, including the EMA.

 

10

--------------------------------------------------------------------------------


 

Section 1.111       “SDEA” has the meaning set forth in Section 4.4.

 

Section 1.112       “SEC” has the meaning set forth in Section 10.1(e).

 

Section 1.113       “Severed Clause” has the meaning set forth in Section 15.14.

 

Section 1.114       “Shared Costs” shall mean, for a calendar quarter, (a) each
Party’s duly documented out-of-pocket costs incurred during such calendar
quarter pursuant to the Development Program, including costs associated with
preclinical studies, clinical studies, CRO, CMC, clinical supply and other
reasonable and customary development expenses, as set forth in the Development
Plan and Budget; (b) uniQure’s FTE Rate for each uniQure FTE conducting
activities during such calendar quarter pursuant to the Development Program
(including any activities conducted in connection with the Development Plan and
Budget during the period from the Effective Date until the date this Agreement
has become effective pursuant to Section 12.1(b)); (c) each Party’s
out-of-pocket costs and expenses incurred during such calendar quarter
associated with Patent Prosecution of Joint Patents in the Territory as provided
in Section 9.2 and enforcement of Joint Patents against Competitive Infringement
in the Territory as provided in Section 9.3, including (i) out-of-pocket costs
incurred in gathering information or making filings with any governmental
authority, (ii) fees and expenses of counsel and consultants (including
translators) and (iii) extraordinary employee costs; (d) actual costs associated
with any Approved Activity, whether incurred before or after the Effective Date,
including as set forth in Exhibit C; (e) development and regulatory milestone
payments associated with the Existing Third Party Licenses and, if required, any
costs associated with any Additional Rights Agreements, to the extent incurred
in connection with Development Program activities performed during such calendar
quarter; (f) all costs and expenses relating to the withdrawal or recall of any
Product in a country in the Territory prior to, Marketing Approval in such
country pursuant to Section 4.3 and (g) all costs related to Phase IV (a post
approval study) if agreed between the Parties. Shared Costs shall exclude
uniQure Sole Costs and Chiesi Sole Costs.

 

Section 1.115       “St. Jude” shall mean St. Jude Children’s Research Hospital,
Inc.

 

Section 1.116       “St. Jude Agreements” shall mean the Exclusive License
Agreement and the Sponsored Research Agreement, both dated as of 7 July 2008,
between St. Jude and uniQure, as amended from time to time.

 

Section 1.117       “Sub-distributor” shall mean a Third Party that is granted a
sub-distribution or other Commercialization right in the Territory by Chiesi
under this Agreement.

 

Section 1.118       “Subject Disclosure” has the meaning set forth in Section
10.3(b).

 

Section 1.119       “Supply Failure” has the meaning set forth in Section 3.5.

 

Section 1.120       “Term” has the meaning set forth in Section 12.1.

 

11

--------------------------------------------------------------------------------


 

Section 1.121       “Territory” shall mean the EU Member States, Iceland,
Liechtenstein and Norway as well as Albania, Algeria, Andorra, Bosnia, Brazil,
Croatia, Egypt, Macedonia, Mexico, Monaco, Montenegro, Morocco, Pakistan,
Republic of San Marino, Russia and ex-CIS countries (i.e. Armenia, Azerbaijan,
Belarus, Georgia, Kazakhstan, Kirghizstan, Moldova, Tajikistan, Turkmenistan,
Ukraine and Uzbekistan), Serbia (including Kosovo), Switzerland, Tunisia,
Turkey, and Vatican City. For the avoidance of doubt, the Territory shall
exclude China and the US.

 

Section 1.122       “Third Party” shall mean any Person other than uniQure,
Chiesi, or their respective Affiliates.

 

Section 1.123       “uniQure” has the meaning set forth in the first and opening
paragraph of this Agreement.

 

Section 1.124       “uniQure Shared Costs” has the meaning set forth in Section
8.2(a).

 

Section 1.125       “uniQure Sole Costs” shall mean (a) any expenses for extra
patients in a clinical trial of the Product beyond the number required by
Regulatory Authority guidelines, or through Regulatory Authority feedback, in
the Territory, unless the inclusion of such extra patients is agreed to by the
JDC, (b) post-Marketing Authorization Product Manufacturing costs unless
specifically required by Chiesi, (c) any filing fees associated with CMC of the
Product and (d) subject to Section 4.3, the costs of safety monitoring of the
Product, including any filing fees associated with Pharmacovigliance.

 

Section 1.126       “Upfront Payment” has the meaning set forth in Section 8.1.

 

Section 1.127       “US” or “USA” shall mean the United States of America,
including its territories and possessions.

 

Section 1.128       “Valid Claim” shall mean any claim within an issued and
unexpired Patent or pending Patent application that (i) is not expired, lapsed,
or abandoned, (ii) is not dedicated to the public, disclaimed, or admitted to be
unenforceable or invalid; and (iii) has not been invalidated, held unenforceable
or cancelled by a court or administrative agency of competent jurisdiction in an
order or decision from which no appeal has been or can be taken, including
through opposition, re-examination, reissue, disclaimer or otherwise.

 

Section 1.129       “WIPO” has the meaning set forth in Section 9.2(d)(iii).

 

Section 1.130       Interpretation. Any reference in this Agreement to an
Article, Section, subsection, paragraph, clause, or Exhibit shall be deemed to
be a reference to any Article, Section, subsection, paragraph, clause, or
Exhibit, of or to, as the case may be, this Agreement. Except where the context
clearly otherwise requires, (a) wherever used, the use of any gender will be
applicable to all genders, (b) the singular shall include the plural and vice
versa, (c) any definition of or reference to any agreement, instrument or other
document refers to such agreement, instrument other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set

 

12

--------------------------------------------------------------------------------


 

forth herein or therein), (d) any reference to any Applicable Laws refers to
such Applicable Laws as from time to time enacted, repealed or amended, (e) the
words “herein”, “hereof” and “hereunder”, and words of similar import, refer to
this Agreement in its entirety and not to any particular provision hereof, (f)
the words “include”, “includes” and “including” are deemed to be followed by the
phrase “but not limited to”, “without limitation” or words of similar import,
(g) the word “or” has the inclusive meaning (i.e., “and/or”), (h) the word “day”
means a calendar day, the word “month” means a calendar month, and the word
“year” means, and the word “annual” refers to, a calendar year, (i) the word
“quarterly” refers to a calendar quarter, (j) each accounting term used herein
that is not specifically defined herein has the meaning given to it under the
International Financial Reporting Standards, and (k) the captions or headings of
the Exhibits, Articles, Sections or other subdivisions hereof are inserted only
as a matter of convenience or for reference and shall have no effect on the
meaning of the provisions hereof.

 

ARTICLE II
GOVERNANCE; DECISION MAKING

 

Section 2.1            Joint Steering Committee.

 

(a)           Formation and Membership. Within thirty (30) days after the
Effective Date, Chiesi and uniQure shall establish a joint steering committee
(the “JSC”) to manage the Collaboration. The JSC to be established under this
Agreement shall be identical to the one to be established under the
Commercialization Agreement. The JSC shall be comprised of three (3) executives
or senior employees of Chiesi and three (3) executives or senior employees of
uniQure with appropriate experience and level of decision-making authority. From
time to time, in addition to the JDC described below, the Parties may establish
one or more subcommittees of the JSC to oversee particular projects or
activities (e.g., activities under the Commercialization Agreement, financial
reporting). Each such subcommittee shall be comprised of an equal number of
representatives from each Party with appropriate experience and level of
decision-making authority. Each subcommittee shall meet with a frequency to be
agreed on by the Parties. Each Party may change any one or more of its
representatives on the JSC or any subcommittee at any time upon written notice
to the other Party.

 

(b)           Responsibilities.  The JSC shall be responsible for:

 

(i)        providing overall direction of the Collaboration;

 

(ii)       attempting to resolve disputes arising under the Collaboration
Agreements; and

 

(iii)      performing such other tasks and undertaking such other
responsibilities as may be set forth in the Collaboration Agreements.

 

(c)           Meetings.

 

(i)        The JSC shall meet at least once each calendar quarter, by tele- or
video-conference or in person, with the meetings in approximately April and
October to be held in-person. The location of in-person JSC meetings shall
alternate

 

13

--------------------------------------------------------------------------------


 

between the headquarters offices of each Party, with the first meeting to take
place at uniQure’s site in Amsterdam.

 

(ii)       Each Party shall use reasonable efforts to cause its representatives
to attend the meetings of the JSC and any subcommittees. In addition, each Party
may, at its discretion, invite a reasonable number of non-voting employees or
officers, and, with the consent of the other Party, consultants or scientific
advisors, to attend meetings of the JSC or any subcommittee, or the relevant
portion thereof; provided that, its representatives and any such other
employees, officers, consultants or scientific advisors are bound by written
obligations of confidentiality that are at least as stringent as those set forth
in this Agreement. Each Party shall bear all travel and living expenses of its
representatives and other employees, officers, consultants or scientific
advisors incurred to attend the meetings of the JSC or any subcommittee.

 

(iii)      Either Party may also request, by providing written notice to the
other Party, that a special meeting of the JSC be convened for the purpose of
resolving disputes in connection with, or for the purpose of reviewing or making
a decision pertaining to, any material matter within the purview of the JSC, the
examination or resolution of which cannot reasonably be postponed until the next
scheduled JSC meeting. Such meeting shall be convened at such time as may be
mutually agreed upon by the Parties, but in any event shall be held within
fifteen (15) days after the date of such notice.

 

(d)           Administrative Matters.  The right to appoint the chairperson of
the JSC shall alternate on an annual basis between Chiesi and uniQure, with
uniQure having the right to appoint the chairperson for the first year of the
Term. The Alliance Managers (defined below) shall work with the chairperson to
develop JSC meeting agendas. The chairperson shall be responsible for calling
meetings of the JSC and for leading the meetings. A JSC member of the chairing
Party shall serve as secretary of such meetings. The secretary shall promptly
prepare and distribute to all members of the JSC draft minutes of the meeting
for review and comment, including a list of any actions or decisions approved by
the JSC, with the goal of distributing final approved minutes of each JSC
meeting within thirty (30) days after the meeting. Neither the chairperson nor
the secretary shall have any greater authority than any other representative on
the JSC and the Party appointing the chairperson and the secretary shall not
have any greater authority than the other Party by virtue of its right to make
such appointments. The chairperson shall include on the agenda any items
proposed by either Party.

 

(e)           Decision Making.  Each Party, through its representatives, shall
have one (1) vote on the JSC and each subcommittee. Both Parties must vote in
the affirmative to allow the JSC or a subcommittee to take any action that
requires the approval of the JSC or the subcommittee. Decision on any matter may
be taken at a meeting, by teleconference, videoconference or by written
agreement. If a subcommittee is unable to resolve any dispute, or to unanimously
agree on any matter, within its responsibilities, such dispute or matter shall
be referred to the JSC for resolution. Either Party may convene a special
meeting of the JSC in accordance with Section 2.1(c)(iii) for the purpose of
resolving any dispute within the JSC’s jurisdiction that represents a material
issue the resolution of which cannot reasonably await until the next scheduled
meeting of the JSC.

 

14

--------------------------------------------------------------------------------


 

(f)            Dispute Resolution by Executive Officers.

 

(i)        If the JSC is unable to resolve any dispute within the
responsibilities of the JSC specified in Section 2.1(b) within thirty (30) days
after a Party provides notice to the other Party of the existence of such
dispute, such dispute or other matter shall be referred to the Executive
Officers for resolution, pursuant to Section 13.2.

 

(ii)       In resolving any disputes under this Section 2.1(f), each Party shall
act in good faith, subject to the terms and conditions of the Collaboration
Agreements, and in a commercially reasonable manner without favoring other
products being developed or commercialized by or on behalf of such Party or its
Affiliates outside of the Collaboration.

 

Section 2.2            Joint Development Committee.

 

(a)           Formation and Membership.  Within thirty (30) days after the
Effective Date, Chiesi and uniQure shall establish, as a subcommittee of the
JSC, a joint development committee (the “JDC”) to manage the overall
relationship between the Parties under this Agreement. The JDC shall be
comprised of three (3) executives or senior employees of Chiesi and three (3)
executives or senior employees of uniQure with appropriate experience and level
of decision-making authority. From time to time, the Parties may establish one
or more subcommittees of the JDC to oversee particular projects or activities
(e.g., clinical/regulatory, CMC, development). Each such subcommittee shall be
comprised of an equal number of representatives from each Party with appropriate
experience and level of decision-making authority. Each subcommittee shall meet
with a frequency to be agreed on by the Parties. Each Party may change any one
or more of its representatives on the JDC or any subcommittee at any time upon
written notice to the other Party.

 

(b)           Responsibilities.  The JDC shall be responsible for:

 

(i)        periodically reviewing the Development Plan and Budget and suggesting
or approving such updates or amendments to the Development Plan and Budget as
the JDC deems appropriate, including all budgets relating to activities to be
conducted hereunder and amendments thereto;

 

(ii)       ensuring consistency and coordination between Development activities
to be conducted by uniQure under the Development Plan and Budget and, if
applicable, by Chiesi under the Development Plan and Budget;

 

(iii)      providing overall strategic direction with respect to Development and
regulatory activities for the Product, including activities conducted under the
Development Plan and Budget;

 

(iv)      overseeing Development and regulatory activities for the Product;

 

(v)       discussing and addressing any supply chain or other delivery issues
that have arisen or might arise relating to the Product;

 

15

--------------------------------------------------------------------------------


 

(vi)      determining, managing and reviewing the Patent strategy relating to
inventions made after the Effective Date covering the Product in the Territory;

 

(vii)     attempting to resolve disputes arising under this Agreement that are
referred to the JDC by either Party or any subcommittee; and

 

(viii)    performing such other tasks and undertaking such other
responsibilities as may be set forth in this Agreement or as may be delegated to
it by the JSC.

 

(c)           Meetings.

 

(i)        The JDC shall meet at least once each calendar quarter, by tele- or
video-conference or in person, with the meetings in approximately March and
September to be held in-person (such two (2) regularly scheduled March and
September in-person meetings shall be the “Regular JDC Meetings”, while all
in-person meetings of the JDC, including the Regular JDC Meetings, shall be
“In-Person JDC Meetings”). The location of In-Person JDC Meetings shall
alternate between the headquarters offices of each Party, with the first meeting
to take place at uniQure’s site in Amsterdam.

 

(ii)       Each Party shall use reasonable efforts to cause its representatives
to attend the meetings of the JDC and any subcommittees. In addition, each Party
may, at its discretion, invite a reasonable number of non-voting employees or
officers, and, with the consent of the other Party, consultants or scientific
advisors, to attend meetings of the JDC or any subcommittee, or the relevant
portion thereof; provided that, its representatives and any such other
employees, officers, consultants or scientific advisors are bound by written
obligations of confidentiality that are at least as stringent as those set forth
in this Agreement. Each Party shall bear all travel and living expenses of its
representatives and other employees, officers, consultants or scientific
advisors incurred to attend the meetings of the JDC or any subcommittee.

 

(iii)      Either Party may also request, by providing written notice to the
other Party, that a special meeting of the JDC be convened for the purpose of
resolving disputes in connection with, or for the purpose of reviewing or making
a decision pertaining to, any material matter within the purview of the JDC, the
examination or resolution of which cannot reasonably be postponed until the next
scheduled JDC meeting. Such meeting shall be convened at such time as may be
mutually agreed upon by the Parties, but in any event shall be held within
fifteen (15) days after the date of such notice.

 

(d)           Administrative Matters.  uniQure shall have the right to appoint
the chairperson of the JDC. The Alliance Managers (defined below) shall work
with the chairperson to develop JDC meeting agendas. The chairperson shall be
responsible for calling meetings of the JDC and for leading the meetings. A
uniQure JDC member shall serve as secretary of such meetings. The secretary
shall promptly prepare and distribute to all members of the JDC draft minutes of
the meeting for review and comment, including a list of any actions or decisions
approved by the JDC, with the goal of distributing final approved minutes of
each JDC meeting within thirty (30) days after the meeting. Neither the
chairperson nor the secretary shall have

 

16

--------------------------------------------------------------------------------


 

any greater authority than any other representative on the JDC and uniQure shall
not have any greater authority than Chiesi by virtue of its right to make such
appointments. The chairperson shall include on the agenda any items proposed by
either Party.

 

(e)           Decision Making.  Each Party, through its representatives, shall
have one (1) vote on the JDC and each subcommittee. Both Parties must vote in
the affirmative to allow the JDC or a subcommittee to take any action that
requires the approval of the JDC or the subcommittee. Decision on any matter may
be taken at a meeting, by teleconference, videoconference or by written
agreement. If a subcommittee is unable to resolve any dispute, or to unanimously
agree on any matter, within its responsibilities, such dispute or matter shall
be referred to the JDC for resolution. Either Party may convene a special
meeting of the JDC in accordance with Section 2.2(c)(iii) for the purpose of
resolving any dispute within the JDC’s jurisdiction that represents a material
issue the resolution of which cannot reasonably await until the next scheduled
meeting of the JDC.

 

(f)            Dispute Resolution.  If the JDC is unable to resolve any dispute
within the responsibilities of the JDC specified in Section 2.2(b), or to
unanimously agree on any matter set forth in subsections (i)-(vi) below, within
thirty (30) days after a Party provides notice to the other Party of the
existence of such dispute, then (A) uniQure shall have final decision-making
authority (except as set forth below in this Section 2.2(f)) with respect to all
research and Development activities with respect to the Product, with reasonable
input from Chiesi taking into account Territory-specific matters, and (B) Chiesi
shall have final decision-making authority with respect to all Commercialization
activities with respect to the Product in the Territory, with reasonable input
from uniQure taking into account uniQure’s global Product strategy; provided,
however, that the following decisions must be decided unanimously (or, if not
able to be decided unanimously, will be referred to the JSC for resolution
pursuant to Section 2.1), in that neither Party shall have the right to exercise
its final decision-making authority to unilaterally:

 

(i)        increase the other Party’s obligations or reduce such other Party’s
rights under this Agreement, including any obligation to conduct activities, or
devote additional personnel to a specific activity to be conducted by such other
Party, under the Development Plan and Budget, or require such other Party to
conduct activities the costs of which are not reimbursed by such Party or
included in Shared Costs;

 

(ii)       expand such Party’s rights or reduce such Party’s obligations under
this Agreement;

 

(iii)      resolve disputes regarding the Parties’ rights and obligations under
this Agreement;

 

(iv)      make a decision that is expressly stated in this Agreement to require
the other Party’s prior approval or consent, or the mutual agreement of the
Parties, or that is not consistent with the terms and conditions of this
Agreement;

 

(v)       require the other Party to perform any act that such other Party
reasonably believes to be inconsistent with Applicable Law; or

 

17

--------------------------------------------------------------------------------


 

(vi)      make a decision in a manner that would cause a breach of any Existing
Third Party License or Additional Rights Agreement, or to require any Third
Party to take any actions not required to be performed by such Third Party under
any Existing Third Party License or Additional Rights Agreement.

 

In addition, each Party shall exercise its final decision-making authority in
good faith, subject to the terms and conditions of this Agreement, and in a
commercially reasonable manner without favoring other products being developed
or commercialized by or on behalf of such Party or its Affiliates outside the
Collaboration. With respect to regulatory matters, both Parties agree that they
will jointly work towards a regulatory strategy for the Product in the
Territory, with an understanding that Chiesi (i) shall have the final decision
right on the regulatory strategy for the Product in the Territory, including on
all regulatory matters as described in Section 4.1 and Section 4.2 and (ii)
shall support uniQure’s global regulatory strategy for the Product unless such
support leads to a material increase in costs or time to market for Chiesi, in
which case Chiesi shall have the final decision right, as to cause the Parties
to maintain the regulatory strategy for the Product in the Territory, as
included in the Initial Development Plan and Budget as amended due to any
mandatory request of any Regulatory Authority or Applicable Laws in the
Territory. For the avoidance of doubt, “material increase in costs” shall mean
additional costs (i.e. costs not reimbursed by uniQure to Chiesi) in excess of
EUR 2.5 million and “material increase in time to market” shall mean an
additional time for submission of a Marketing Authorization Application of more
than 180 days, in each case to be determined by comparing such additional costs
or additional time with the initial costs or time included in the Initial
Development Plan and Budget, as such initial costs or time may have been
adjusted due to any mandatory request of any Regulatory Authority or Applicable
Laws in the Territory (in other words, any increase of costs or time due to such
mandatory requests shall not be relevant for the calculation of the EUR 2.5
million and 180 days thresholds, whereas any other adjustments to the costs or
time included in the Initial Development Plan and Budget shall be credited
against such thresholds).

 

Without prejudice to the foregoing, it is further understood and agreed that the
above final decision-making authority can be exercised by the respective
representative(s) of uniQure or Chiesi, as the case may be, also at the JSC
level.

 

Section 2.3            Joint Commercialization Committee.  Within thirty (30)
days after the Effective Date, Chiesi and uniQure may also establish, as a
subcommittee of the JSC, a joint commercialization committee (the “JCC”) to
manage any specific matter not otherwise dealt with by the JDC hereunder. If a
JCC is formed, the provisions of Sections 2.2(a) and 2.2(c) through (f) above
shall apply to the JCC, mutatis mutandis.

 

Section 2.4            Alliance Managers.  Each Party shall appoint an employee
(or an employee of its Affiliate) to serve as an alliance manager (“Alliance
Manager”) with responsibility for overseeing that the Parties’ activities are
conducted in accordance with the Collaboration Agreements, and for being the
primary point of contact between the Parties with respect to all such
activities. The Alliance Managers to be appointed under this Agreement shall be
identical to the ones to be appointed under the Commercialization Agreement. The
Alliance Managers are responsible for

 

18

--------------------------------------------------------------------------------


 

driving the Collaboration progress and the resolution of issues between the
Parties. The Alliance Managers may be members, but in any event may attend the
meetings, of the JSC, JDC, or any other JSC subcommittee, and be responsible for
communicating with and reporting to the JSC, JDC, and any other JSC
subcommittee, on all relevant matters.

 

ARTICLE III
DEVELOPMENT; MANUFACTURE AND SUPPLY

 

Section 3.1            Overview; Development Plan and Budget.

 

(a)           Subject to and in accordance with the terms and conditions of this
Agreement, the Parties shall collaborate on the Development of the Product for
the Territory in accordance with the Development Plan and Budget. Each Party
shall be responsible for, and shall use Commercially Reasonable Efforts to
conduct, those activities assigned to it under the Development Plan and Budget.
Unless the Parties otherwise mutually agree:

 

(i)        uniQure shall be responsible for, and shall use Commercially
Reasonable Efforts to conduct all activities to Develop the Product in the
Territory, including all clinical Development activities that are required to
obtain Marketing Authorization in the Territory (with particular emphasis on
each Major Country). The Parties will jointly work towards a regulatory strategy
for the Product in the Territory, including preparing, filing, obtaining and
maintaining all Regulatory Approvals necessary to Develop and Commercialize the
Product in each Major Country, subject to Section 2.2(f) and, provided, that all
matters under this sub-paragraph (i) shall be included in the Initial
Development Plan and Budget; and

 

(ii)       Subject to Section 2.2(f), Chiesi shall be responsible for, and shall
use Commercially Reasonable Efforts to conduct all launch and pre-launch
activities for the Product in the Territory, including KOL development, market
research, and conducting pricing and reimbursement studies.

 

(b)           Each successive Development Plan and Budget shall be prepared by
uniQure in consultation with Chiesi, shall be reviewed and approved by the JDC,
shall be consistent with the terms and conditions of the Agreement (including
this Section 3.1) and shall specify among other things:

 

(i)        Development objectives,

 

(ii)       activities to be performed thereunder for at least the next three (3)
years,

 

(iii)      associated budgets for the next year, and good faith projections for
the two (2) years thereafter, regarding such activities,

 

(iv)      anticipated timelines for performance, and

 

(v)       specific deliverables.

 

19

--------------------------------------------------------------------------------


 

(c)           The Parties shall update the Development Plan and Budget twice per
calendar year and otherwise as reasonably required, as determined by the JDC.
uniQure shall propose updates to the Development Plan and Budget in writing to
Chiesi at least ten (10) Business Days prior to each of the Regular JDC
Meetings. Unless the Parties otherwise agree, the number of FTEs of each Party
for a given year of the Development Plan and Budget shall not exceed the
applicable number of FTEs set forth in Exhibit F.

 

Section 3.2            Development Reports. Each Party shall provide written
reports to the other Party at least ten (10) Business Days before each Regular
JDC Meeting, setting forth in reasonable detail such Party’s and its Affiliates’
activities and progress during the six (6) month period ending on the last day
of February or August, as applicable, related to the Development of the Product.

 

Section 3.3            Development Program Costs.  The costs of conducting the
Development Program shall be borne by the Parties as set forth in Section 8.2.

 

Section 3.4            Manufacture of Product. uniQure shall provide supplies of
the Product as necessary for the activities under the Development Plan and
Budget; provided, however, that uniQure shall provide commercial supply of the
Product pursuant to a supply and distribution agreement (the “HemB Supply and
Distribution Agreement”).

 

(a)           Prior to the first dosing of the first patient in a Pivotal Study,
the Parties shall negotiate in good faith the HemB Supply and Distribution
Agreement, with the terms set forth on Exhibit D and other terms expected to be
substantially similar to the Commercialization Agreement; provided, however,
that the terms of the HemB Supply and Distribution Agreement, including the “Net
Sales” definition and related provisions, may vary from those in the
Commercialization Agreement in order to conform to and comply with the Existing
Third Party Licenses and any applicable Additional Rights Agreements.

 

(b)           uniQure may supply NIH with inert samples of the Product or its
packaging for educational and display purposes.

 

Section 3.5            Failure to Supply.

 

(a)           In the event that it becomes apparent to uniQure that it will be
unable to provide supplies of the Product as necessary for the activities under
the then current Development Plan and Budget (“Supply Failure”), uniQure shall,
immediately after learning of such event or circumstances, notify Chiesi in
writing of uniQure’s Supply Failure, along with a reasonable explanation of the
reason, to the extent then known to uniQure, for uniQure’s Supply Failure and
with a specific indication of the quantity of Product affected by such Supply
Failure and anticipated timing of delivery of the Product. Promptly after
Chiesi’s receipt of any such notice, the Parties shall agree upon mutually
acceptable revised quantities and delivery dates with respect to any ordered
Product or, to the extent this is not possible in light of the specific or then
unknown reason for uniQure’s Supply Failure, shall discuss in good faith
measures to further investigate the root cause and, as the case may be,
appropriate steps to overcome such Supply Failure.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Without prejudice to the foregoing paragraph
(a), if

 

(i)                                     uniQure’s Supply Failure affects at
least supplies for a period of no less than nine (9) months, and

 

(ii)                                  the reason for uniQure’s Supply Failure
could be established during the Parties’ discussion pursuant to paragraph
(a) above, and such reason was specifically related to uniQure’s ability to
Manufacture the Product at its current manufacturing site (i.e. the Supply
Failure could reasonably be expected to be overcome if the Product was
Manufactured at a different manufacturing site),

 

upon either Party’s request, the Manufacturing of the Product shall be
transferred to (A) uniQure’s US manufacturing site, provided such site is
operational at the relevant point in time, and further provided uniQure, within
one (1) month following such request, does not opt against such transfer, and
(B) otherwise (i.e. if uniQure opts against such transfer within the foregoing
one (1) month period) to any other Third Party manufacturer mutually agreed to
by uniQure and Chiesi. uniQure shall efficiently and promptly transfer to its US
manufacturing site or, as the case may be, such Third Party manufacturer all
information, licenses and rights controlled by uniQure and necessary to
Manufacture the Product during the continuance of uniQure’s Supply Failure. Such
transfer shall ensure uniQure’s ongoing control over the information, licenses
and right so transferred, shall include the steps outlined in Exhibit G, and
shall occur through email and videoconference interactions, as well as
face-to-face meetings as required to ensure efficient transfer of technologies
and capabilities.

 

If uniQure’s US manufacturing site or, as the case may be, such Third Party
manufacturer is unable to Manufacture the Product within fifteen (15) months
after uniQure has started the technology transfer to such person, Chiesi shall
have the right to terminate this Agreement with three (3) month notice in
writing, except if uniQure’s Supply Failure is caused as a result of Force
Majeure pursuant to Section 15.7. Such termination shall not become effective
if, during such three (3) month notice period, uniQure has notified Chiesi of
the ability of its US manufacturing site or, as the case may be, such Third
Party manufacturer to Manufacture the Product. Upon termination of this
Agreement by Chiesi pursuant to this Section 3.5(b), the provisions of
Section 12.6 shall apply.

 

(c)                                  Without prejudice to the foregoing
paragraph (a), if

 

(i)                                     uniQure’s Supply Failure affects at
least supplies for a period of no less than nine (9) months, and

 

(ii)                                  the reason for uniQure’s Supply Failure
(A) could be established during the Parties’ discussion pursuant to paragraph
(a) above, but such reason was not specifically related to uniQure’s ability to
Manufacture the Product at its current manufacturing site (i.e. the Supply
Failure could not reasonably be expected to be overcome if the Product was
Manufactured at a different manufacturing site), or (B) could not be established
during the Parties’ discussion pursuant to paragraph (a) above during at least
the foregoing nine (9) months period, and

 

21

--------------------------------------------------------------------------------


 

(iii)                               uniQure’s Supply Failure is not caused as a
result of Force Majeure pursuant to Section 15.7,

 

Chiesi may terminate this Agreement with three (3) month notice in writing. Such
termination shall not become effective if, during such three (3) month notice
period, uniQure has notified Chiesi of the end of its Supply Failure and has
provided to Chiesi at least one of the outstanding orders. Upon termination of
this Agreement by Chiesi pursuant to this Section 3.5(c), the provisions of
Section 12.6 shall apply.

 

ARTICLE IV
REGULATORY MATTERS

 

Section 4.1                                    Regulatory Filings.  Following
the Effective Date, except as may be set forth in the HemB Supply and
Distribution Agreement, (a) Chiesi shall own, and shall be responsible for
preparing (with input from and in collaboration with uniQure pursuant to
Section 3.1 and subject to Section 2.2(f)), filing and maintaining, all
regulatory filings and Regulatory Approvals that are required for the
Development, use, Manufacture or Commercialization of the Product in the
Territory, and (b) Chiesi shall be responsible for all communications and
interactions with Regulatory Authorities in the Territory with respect to the
Development, use, Manufacture and Commercialization of the Product; provided
that, at Chiesi’s reasonable request, uniQure at its expense shall use
Commercially Reasonable Efforts to provide assistance to Chiesi in the making of
any such regulatory filings.

 

Section 4.2                                    Coordination. Subject to
Section 2.2(f), the Parties shall coordinate their regulatory matters with
respect to the Product in the Territory taking into account the framework of
uniQure’s global regulatory strategy for the Product. In particular:

 

(a)                                 Each Party shall take such actions and
otherwise cooperate with the other Party as may be reasonably requested by such
other Party to enable such other Party to perform the activities assigned to it
as set forth in the Development Plan and Budget, and any other Development or
regulatory activities assigned to it under this Agreement, or to comply with any
of such other Party’s obligations under the Existing Third Party Licenses or any
Additional Rights Agreement.

 

(b)                                 Chiesi shall provide uniQure with electronic
copies of all regulatory submissions to, and material communications with,
Regulatory Authorities in the Territory and uniQure shall have the right to
review and comment on such submissions and communications.

 

(c)                                  Chiesi shall keep uniQure promptly (or to
the extent possible, in advance) informed regarding Chiesi’s (or its
Affiliate’s) regulatory strategy, planned regulatory submissions and material
communications with Regulatory Authorities in the Territory with respect to the
Product, including any changes to such strategy, submissions or communications.

 

(d)                                 Chiesi shall provide uniQure with copies of
any proposed regulatory submissions to, or material communications with, any
Regulatory

 

22

--------------------------------------------------------------------------------


 

Authorities in the Territory with respect to the Product, at least thirty (30)
days prior to submission.

 

(e)                                  Chiesi shall promptly provide uniQure with
copies of regulatory submissions to, and material communications with, any
Regulatory Authorities in the Territory relating to the Product;

 

(f)                                   uniQure shall have the right to have a
senior employee of uniQure (expert for each relevant section of CTD) participate
in all meetings or substantive teleconferences with the EMA and/or other
Regulatory Authorities in the Territory with respect to the Product, as well as
to participate in internal meetings or discussions of Chiesi occurring
immediately before or after, and related to, such EMA and/or other Regulatory
Authorities in the Territory meetings or teleconferences, and shall be provided
with advance access to Chiesi’s materials prepared for such EMA and/or other
Regulatory Authorities in the Territory meetings and teleconferences.

 

(g)                                  Chiesi shall provide uniQure, if feasible,
with reasonable advance notice of any other meeting or substantive
teleconference with Regulatory Authorities in the Territory relating to the
Product.

 

(h)                                 Without limiting the generality of any of
the foregoing in this Section 4.2, Chiesi shall also promptly provide uniQure
with an electronic copy of all material correspondence that Chiesi (or its
Affiliate) receives from, or submits to, any Regulatory Authority in any country
of the Territory related to the Product, including contact reports concerning
conversations or substantive meetings, contact reports of all Regulatory
Authority interactions in the Territory concerning conversations or substantive
meetings, all required periodic reports, and cover letters of all agency
submissions (including copies of all attachments to any such cover letters)
relating to the Product. Chiesi shall also provide uniQure with any meeting
minutes that Chiesi prepares that reflect communications with any Regulatory
Authority in any country of the Territory regarding the Product.

 

Section 4.3                                    Product Withdrawals and Recalls.
If any Regulatory Authority prior to Marketing Authorization in a country in the
Territory (a) threatens, initiates or advises any action to remove the Product
from the market in such country, or (b) requires or advises either Party or such
Party’s Affiliates to distribute a “Dear Doctor” letter or its equivalent
regarding use of the Product in such country, then uniQure or Chiesi, as
applicable, shall notify the other Party of such event within three (3) Business
Days (or sooner if required by Applicable Law) after such Party becomes aware of
the action, threat, advice or requirement. The JDC will meet promptly, but in
any case within five (5) Business Days, to discuss and attempt to agree upon
whether to recall or withdraw such Product in the Territory; provided, however,
that if the Parties fail to agree within an appropriate time period or if the
matter involves a safety issue that, in order to protect patient safety, does
not allow for sufficient time for a discussion at the JDC level (in which event
uniQure shall nonetheless provide advance notice and consultation with Chiesi to
the maximum practical extent prior to making a decision), uniQure shall decide
whether to recall or withdraw such Product in such country and shall undertake
any such recall or withdrawal.

 

Section 4.4                                    Safety Monitoring;
Pharmacovigilance.  uniQure shall be responsible for safety monitoring of the
Product and for any other obligations

 

23

--------------------------------------------------------------------------------


 

imposed by any Regulatory Authority in connection with the conduct of any
preclinical or clinical activities or the granting of the relevant Marketing
Authorization. The Parties shall negotiate and execute a detailed safety data
exchange agreement (the “SDEA”) prior to the start of clinical Development of
the Product, to arrange any future pharmacovigilance exchange between the
Parties when relevant. Each Party shall ensure, through its JDC representatives
or designated personnel, that the competent pharmacovigilance or clinical groups
or personnel from such Party begin to negotiate and establish the appropriate
SDEA no later than six (6) months before the start of clinical Development of
the Product, or on reasonable request of either Party. The SDEA shall be
negotiated in good faith between the pharmacovigilance or clinical groups or
personnel of each Party.The SDEA shall define the roles and responsibilities of
each Party in terms of pharmacovigilance and define the detailed safety exchange
required to permit compliance by each Party with safety reporting requirements
to Regulatory Authorities and other entities in the Territory and ensure
worldwide safety surveillance. At a minimum, uniQure may share pharmacovigilance
information with its licensors and licensees of the Licensed Technology. In the
event of a conflict between the terms of this Agreement and the SDEA, the terms
of this Agreement shall govern.

 

ARTICLE V
COMMERCIALIZATION

 

Section 5.1                                    Overview.  Subject to the terms
and conditions hereunder, including Exhibit D, and the HemB Supply and
Distribution Agreement, Chiesi will have sole right and responsibility to
Commercialize the Product in the Field in the Territory, including for
pre-launch Commercialization activities, including KOL development, pricing and
reimbursement studies, as well as for post-launch Commercialization of the
Product in the Field in the Territory, including all Chiesi Sole Costs relating
thereto, and for booking all sales of the Product throughout the Territory.

 

ARTICLE VI
EXCLUSIVITY

 

Section 6.1                                    Exclusivity.  During the Term, to
the fullest extent consistent with any Applicable Law, neither Party nor,
subject to Section 15.1, any of such Party’s Affiliates, shall, by itself or
through, with or on behalf of any Third Party, undertake the development,
manufacture or commercialization anywhere in the Territory of any Competing
Product.

 

ARTICLE VII
GRANT OF LICENSES

 

Section 7.1                                    uniQure License Grants.  Subject
to the Existing Third Party Licenses and the other terms and conditions of this
Agreement, uniQure hereby grants to Chiesi and its Affiliates an exclusive right
and license, with the right to grant sublicenses only to Sub-distributors, under
the Licensed Technology, to co-Develop, use and Commercialize the Product in the
Field in the Territory (the “License”). As used in the preceding sentence,
“co-Develop” means that uniQure and its Affiliates may also exercise such
Development rights in accordance with this Agreement, but that uniQure shall not
grant any such rights to any Third Party in the Territory.

 

24

--------------------------------------------------------------------------------


 

Improvements that are (i) Controlled by uniQure or its Affiliates and
(ii) necessary or useful to co-Develop, use or Commercialize the Product in the
Field in the Territory, shall be deemed part of the Licensed Technology and
included in the License. uniQure shall promptly disclose to Chiesi all
Improvements that are Developed by uniQure or its Affiliates (alone or in
collaboration with Chiesi or its Affiliates) during the Term and that are
necessary or useful to co-Develop, use or Commercialize the Product in the Field
in the Territory.

 

Section 7.2                                    Chiesi License Grants.

 

(a)                                 Subject to the terms and conditions of this
Agreement, Chiesi hereby grants to uniQure and its Affiliates a non-exclusive,
royalty-free, fully paid-up, irrevocable and perpetual (subject to Article XII)
license in the Territory, with the right to grant sublicenses, under the Chiesi
Technology, for the purposes of conducting Development Program activities.

 

(b)                                 Subject to the terms and conditions of this
Agreement, Chiesi hereby grants to uniQure a non-exclusive, worldwide,
royalty-free, fully paid-up, irrevocable, perpetual (subject to Article XII)
license, with the right to grant sublicenses, under the Chiesi Technology
(including, subject to Section 7.3 any rights Chiesi may have in and to the
Product Data), to Develop, Manufacture, having Manufactured, use, and
Commercialize (outside the Territory) the Product in the Field.

 

Section 7.3                                    Use of Product Data Outside of
Territory.  Chiesi shall provide uniQure, promptly following uniQure’s request,
with any Product Data not otherwise in uniQure’s possession, and uniQure shall
have the right to use such Product Data in connection with development and
regulatory activities conducted by or on behalf of uniQure outside the
Territory.

 

Section 7.4                                    Disclosure of and License under
Chiesi Improvements.  Chiesi shall promptly disclose to uniQure all Improvements
that are developed by Chiesi or its Affiliates (alone or in collaboration with
uniQure or its Affiliates) during the Term. Chiesi shall, and hereby does, grant
to uniQure a non-exclusive, worldwide, royalty-free, fully paid-up, irrevocable
and perpetual (subject to Article XII) license, with the right to sublicense,
under all Improvements Controlled by Chiesi and its Affiliates, to Develop,
Manufacture, having Manufactured, use, and Commercialize (outside the Territory)
the Product in the Field.

 

Section 7.5                                    Compliance with Third Party
Agreements.

 

(a)                                 The grants by uniQure under Licensed
Technology set forth in Section 7.1 include the sublicense of certain Licensed
Technology that is not owned by uniQure. Chiesi’s rights and licenses under, or
with respect to, Licensed Technology, including any Patent Prosecution or
enforcement undertaken by the Parties pursuant to Article IX, are limited to the
rights granted by Third Party licensors to uniQure under the Existing Third
Party Licenses and are subject to all applicable restrictions, limitations and
obligations imposed on uniQure or its sub-licensees in such Existing Third Party
Licenses. Chiesi shall comply, and cause its Affiliates and Sub-distributors to
comply, with all such restrictions, limitations and obligations mutatis mutandis
(including Paragraphs 5.1-5.4, 8.1, 10.1, 10.2, 12.5, and

 

25

--------------------------------------------------------------------------------


 

13.8-13.10 of the PHS 2011 Agreement, and Paragraphs 5.1, 5.2, 8.1, 10.1, 10.2,
12.5 and 13.6-13.8 of the PHS 2007 Agreement, a copy of which provisions is
attached hereto as Exhibit B). To the extent there is a conflict between the
terms of any Existing Third Party License and the rights granted to Chiesi
hereunder, the terms of such Existing Third Party License shall control solely
with respect to the Patent Rights and Know-How owned or controlled by the
applicable Third Party licensor. Notwithstanding anything to the contrary in
this Agreement, either Party may not exercise any of its rights under this
Agreement (including any right to any cure period (including under Section 12.3)
or to delay performance of an obligation (including under Article XIII or
Section 15.7)) in any manner that would result in any licensor having a right to
terminate an Existing Third Party License, or that would cause the other Party
to be in breach of any of its obligations under any Existing Third Party
License.

 

(b)                                 During the Term, uniQure shall comply with
the Existing Third Party Licenses in effect which are then applicable to the
activities under this Agreement with respect to the Product (and in particular
shall not commit any breach that would entitle the Third Party licensor to
terminate such an Existing Third Party License) and shall not terminate any such
Existing Third Party License without Chiesi’s prior written consent. In
addition, during the Term, uniQure shall promptly notify Chiesi of any written
notice of breach or termination received by uniQure with respect to any such
Existing Third Party License and, to the extent that uniQure does not cure such
breach at least ten (10) Business Days before the date on which the relevant
licensor could terminate such Existing Third Party License due to such breach by
uniQure, Chiesi shall have the right (to the extent consistent with such
Existing Third Party License) to cure any such breach on uniQure’s behalf and in
such a case, Chiesi shall have the right to deduct (i) any and all arm’s length
payments made on behalf of uniQure for the above purpose, from the next due
payments to be made hereunder plus (ii) interest on such payments calculated
pursuant to Section 8.5 below.

 

(c)                                  Any sublicensee obligations required by any
Existing Third Party License to be included in a sublicense thereunder,
including any required provision making the applicable Third Party licensor a
third party beneficiary of any sublicense thereunder, shall be deemed to be
included in this Agreement; provided that, a copy of the relevant agreement
provisions has been attached hereto as Exhibit B.

 

(d)                                 The license granted by uniQure in
Section 7.1 with respect to the Patent Rights licensed under the Existing Third
Party Licenses are subject to rights reserved by the licensors and the US
government as set forth in the Existing Third Party Licenses.

 

Section 7.6                                    Additional Rights Acquired after
Effective Date.

 

(a)                                 During the Term, if either Party identifies
the need for, or is otherwise offered, a license, covenant not to sue or similar
rights to any Third Party Patent Right or Third Party Know-How that such Party
in good faith believes is necessary or useful for the Development, use,
Manufacture, having Manufactured, or Commercialization of the Product in the
Field in the Territory (“Additional Rights”), then such Party shall promptly
notify the other Party and, in any event, prior to

 

26

--------------------------------------------------------------------------------


 

commencing negotiation or entering into an agreement with respect to such
Additional Rights, and the Parties’ rights to conduct such negotiations shall be
subject to the remaining provisions of this Section 7.6. The Parties shall
thereafter conduct good faith discussions regarding whether such Additional
Rights are necessary or useful for the Development, use, Manufacture, having
Manufactured, or Commercialization of the Product in the Field in the Territory
or whether they otherwise agree that such Additional Rights should be acquired.

 

(b)                                 uniQure shall have the first right (but not
the obligation) to license or otherwise acquire rights to any Additional Rights.
If uniQure provides written notice to Chiesi that uniQure declines to exercise
such first right, then Chiesi shall have the right (but not the obligation) to
pursue acquiring rights to any given Additional Rights. The Party pursuing any
given Additional Rights (the “Controlling Party”) shall keep the other Party
(the “Non-Controlling Party”) reasonably informed regarding the status thereof
and shall use Commercially Reasonable Efforts to obtain from the applicable
Third Party licensor the right to sublicense such Additional Rights under the
licenses granted to the Non-Controlling Party hereunder.

 

(c)                                  If the Controlling Party acquires rights to
any Additional Rights and has the right to grant a sublicense under such
Additional Rights to the Non-Controlling Party, and the Non-Controlling Party
wishes to include such Additional Rights in the licenses granted to the
Non-Controlling Party hereunder (or under the HemB Supply and Distribution
Agreement), the Non-Controlling Party shall notify the Controlling Party of its
desire to do so and the Controlling Party shall provide the Non-Controlling
Party a summary of all material restrictions on the scope of the licenses
granted under, and all material payment obligations that would be owed by the
Non-Controlling Party with respect to, any Third Party agreement applicable to
such Additional Rights. The Non-Controlling Party may, upon written notice to
the Controlling Party and subject to Section 7.6(d), Section 7.6(e) and
Section 7.6(f), obtain a sublicense under such Additional Rights and include
such Additional Rights under the licenses granted to the Non-Controlling Party
hereunder.

 

(d)                                 Following such notice from the
Non-Controlling Party that it desires to include any given Additional Rights
under the license granted to the Non-Controlling Party hereunder (or under the
HemB Supply and Distribution Agreement), (i) any such Additional Rights that do
not carry financial or other obligations or restrictions shall be included
automatically under the applicable license hereunder, and (ii) subject to
Section 7.6(e) below, any such Additional Rights that carry financial or other
obligations or restrictions shall be included under the applicable license
hereunder only if the Non-Controlling Party agrees to share the costs of such
Additional Rights (including any upfront payment or similar acquisition cost to
access such Additional Rights) with the Controlling Party and to assume all
other obligations to, and be subject to all restrictions imposed by, the
Controlling Party’s licensor to the extent arising from the grant to the
Non-Controlling Party under such Additional Rights (including, to the extent
access to such terms have been made available to the Non-Controlling Party in
unredacted form, all other terms of the Additional Rights Agreement that apply
to the licenses granted to the Non-Controlling Party hereunder).

 

27

--------------------------------------------------------------------------------


 

(e)                                  If the Parties are unable, after twenty
(20) Business Days, to agree as to whether any given Additional Rights are in
fact necessary or useful for the Development, use, Manufacture, having
Manufactured, or Commercialization of the Product in the Field in the Territory
or if the Parties are unable to agree to the allocation of the costs (as
specified above), then, notwithstanding Article XIII, the Parties shall jointly
engage an expert panel consisting of patent attorney(s) or expert(s) in the
development, manufacturing or commercialization of products comparable to the
Product in question and other CMC matters, as applicable, not regularly employed
by either Party to resolve such dispute. The decision of such expert panel shall
be binding on the Parties as to such dispute.

 

(f)                                   Nothing in this Section 7.6 shall restrict
either Party, at such Party’s sole cost and expense, from licensing or otherwise
acquiring any additional rights that are not necessary or useful for the
Development, use, Manufacture, having Manufactured, or Commercialization of the
Product in the Field in the Territory.

 

Section 7.7                                    No Implied Licenses.  Except as
explicitly set forth in this Agreement, neither Party grants to the other Party
any license, express or implied, under its intellectual property rights.

 

ARTICLE VIII
FINANCIAL PROVISIONS

 

Section 8.1                                    Upfront Payment.  Subject to the
condition precedent pursuant to Section 12.1(b),

 

(a)                                 in recognition of uniQure’s past expenditure
developing the Product, Chiesi shall pay uniQure a one-time, non-refundable,
non-creditable fee of Five Million Euros (EUR 5,000,000);

 

(b)                                 as reimbursement of uniQure’s past
expenditure setting up the Manufacturing site for the Product in The
Netherlands, Chiesi shall pay uniQure a one-time, non-refundable, non-creditable
amount of Seven Million Five Hundred Thousand Euros (EUR 7,500,000); and

 

(c)                                  in consideration of uniQure making
available to Chiesi Manufacturing capacity at uniQure’s Manufacturing site for
the Product under this Agreement, Chiesi shall pay uniQure a one-time,
non-refundable, non-creditable fee of Two Million Five Hundred Thousand Euros
(EUR 2,500,000);

 

(a) to (c), collectively, the “Upfront Payment”.

 

Chiesi shall pay the Upfront Payment to uniQure within ten (10) Business Days
after this Agreement has become effective pursuant to Section 12.1(b), provided
receipt of a proper invoice from uniQure for the Upfront Payment.

 

Section 8.2                                    Development Program Costs.

 

(a)                                 Shared Costs.

 

28

--------------------------------------------------------------------------------


 

(i)                                     At the end of each calendar quarter, in
accordance with paragraph (d) below, Chiesi shall pay to uniQure fifty percent
(50%) of the actual Shared Costs incurred by uniQure during such calendar
quarter (including, after the end of the first calendar quarter, the actual
Shared Costs incurred by uniQure during the period prior to the date this
Agreement has become effective pursuant to Section 12.1(b)), and uniQure shall
pay to Chiesi fifty percent (50%) of the actual Shared Costs incurred by Chiesi
during such calendar quarter. To this end, each Party shall provide to the other
Party and to the JDC, within twenty (20) days after the end of each calendar
quarter, (A) a written report with an accounting of and copies of supporting
invoices for Shared Costs actually incurred by such Party during such calendar
quarter (including, after the end of the first calendar quarter, the actual
Shared Costs incurred by uniQure during the period prior to the date this
Agreement has become effective pursuant to Section 12.1(b)) or, with respect to
Third Party invoices not timely received by a Party, for Shared Costs incurred
with respect to previous calendar quarters (such amount, “uniQure Shared Cost”
or “Chiesi Shared Cost”, as applicable), (B) an estimate of the Shared Costs to
complete the current year of the Development Program (which shall be the
estimated cost to complete the current year of the Initial or newly agreed
Development Plan and Budget), and (C) an estimate of the Shared Costs to
complete the Development Program (which shall be the estimated cost to complete
the Initial or newly agreed Development Plan and Budget).

 

(ii)                                  In the case the estimated Shared Costs to
complete the Development Program as set out in sub-paragraph (a)(i)(C) above is
equal or within a ten percent (10%) budget overrun of the Initial or newly
agreed Development Plan and Budget, Chiesi or, as the case may be, uniQure
agrees to make the quarterly payment pursuant to paragraph (i) in full. In case
the estimated Shared Costs to complete the Development Program as set out in
sub-paragraph (a)(i)(C) above is more than ten percent (10%) higher than the
Initial or newly agreed Development Plan and Budget, Chiesi and uniQure shall
investigate the cause of this budget overrun and shall jointly agree to next
steps (in the JDC). Any activity that is not budgeted in the Initial or newly
agreed Development Plan and Budget shall be handled as a scope change and each
scope change (incl. the budget of the scope change) must be agreed beforehand by
both Parties and, when agreed, the Development Plan and Budget shall be deemed
amended accordingly. Without prejudice to the foregoing provisions of this
sub-paragraph (ii), any above budget overrun of the Initial or newly agreed
Development Plan and Budget or any new activity not budgeted but agreed
beforehand by both Parties, shall be calculated at the actual direct costs
therefor (including costs for out-of-pocket expenses as well as costs for
personnel at actual direct costs), without any reference to the FTE Rate.

 

(iii)                               Within ten (10) Business Days after this
Agreement has become effective pursuant to Section 12.1(b), Chiesi agrees to pay
EUR 250,000 as a first payment to prevent uniQure of pre-paying the activities
of the Initial Development Plan and Budget. At the end of the Development
Program, uniQure shall credit the last quarterly payment against such EUR
250,000 payment and pay any remaining amount, if any, to Chiesi within sixty
(60) days after the end of such last calendar quarter.

 

29

--------------------------------------------------------------------------------


 

(b)                                 Chiesi Sole Costs.  uniQure shall provide to
Chiesi and to the JDC, within twenty (20) days after the end of each calendar
quarter, a written report with an accounting of and copies of supporting
invoices for Chiesi Sole Costs actually incurred by uniQure during such calendar
quarter or, with respect to Third Party invoices not timely received by uniQure,
for Chiesi Sole Costs incurred with respect to previous calendar quarters.

 

(c)                                  uniQure Sole Costs.  Chiesi shall provide
to uniQure and to the JDC, within twenty (20) days after the end of each
calendar quarter, a written report with an accounting of and copies of
supporting invoices for uniQure Sole Costs actually incurred by Chiesi during
such calendar quarter or, with respect to Third Party invoices not timely
received by Chiesi, for uniQure Sole Costs incurred with respect to previous
calendar quarters.

 

(d)                                 Reconciliation Payment. Within twenty (20)
days after receipt of Chiesi’s accountings of Chiesi Shared Cost pursuant to
Section 8.2(a)(i) and of uniQure Sole Costs pursuant to Section 8.2(c), uniQure
shall calculate the amount of a payment (the “Reconciliation Payment”) necessary
to effect the Parties’ agreed allocation of costs as follows:

 

(i)                         each Party shall bear fifty percent (50%) of all
Shared Costs;

 

(ii)                      Chiesi shall bear one hundred percent (100%) of all
Chiesi Sole Costs; and

 

(iii)                   uniQure shall bear one hundred percent (100%) of all
uniQure Sole Costs;

 

pursuant to the following calculation:

 

Reconciliation Payment =

 

(.5 × uniQure Shared Costs)
– (.5 × Chiesi Shared Costs)
+ Chiesi Sole Costs reported by uniQure pursuant to Section 8.2(b)
– uniQure Sole Costs reported by Chiesi pursuant to Section 8.2(c).

 

Promptly following such calculation, uniQure shall provide to Chiesi a written
report thereof. Such report shall be accompanied, as applicable, by either an
invoice (if the Reconciliation Payment is positive) or a credit memo (if the
Reconciliation Payment is negative), which credit memo Chiesi may apply to any
future payment due to uniQure under this Section 8.2. Chiesi shall pay any such
invoice within sixty (60) days after receipt.

 

Section 8.3                                    Recordkeeping; Audit Rights. 
Each Party shall keep, and shall require its Affiliates to keep, complete and
accurate records of the latest eight (8) years of costs incurred by such Party
in the conduct of Development and regulatory activities under the Development
Plan and Budget (including the activities set forth in

 

30

--------------------------------------------------------------------------------


 

the Initial Development Plan and Budget). For the sole purpose of verifying
costs included in the reports provided pursuant to Section 8.2, each Party shall
have the right annually (but no more than once per year) at such Party’s expense
to retain an independent certified public accountant selected by such Party, and
reasonably acceptable to the other Party, to review such records in the
location(s) where such records are maintained by the other Party or its
Affiliates upon reasonable notice and during regular business hours and under
obligations of confidence. Results of such review shall be made available to
both Parties. If the review indicates that there was an underpayment of any
amount payable to the auditing Party, the amount of such underpayment shall be
remitted to the auditing Party within sixty (60) days after such review,
together with interest calculated in the manner provided in Section 8.5.If the
underpayment is equal to or greater than five percent (5%) of the amount that
was otherwise due, the audited Party shall pay all of the auditing Party’s
reasonable out-of-pocket expenses of such review. If the review indicates that
there was an overpayment of any amounts by the audited Party, the audited Party
may apply the amount of such overpayment to any future payment due to the
auditing Party under Section 8.2.

 

Section 8.4                                    Method of Payment.  All amounts
payable by a Party (the “Paying Party”) hereunder shall be paid by or on behalf
of such Paying Party in Euros. Shared Costs, uniQure Sole Costs or Chiesi Sole
Costs incurred in a currency other than Euros shall be expressed in their Euro
equivalent, calculated on the last Business Day of the calendar quarter to which
the applicable report relates using the currency converter at www.oanda.com. All
payments due to a Party (the “Receiving Party”) hereunder shall be made by wire
transfer directly to an account designated by the Receiving Party in writing.
The Receiving Party shall be responsible for all charges from the receiving bank
due to the receipt of the wire transfer. The Paying Party shall be responsible
for all other bank costs.

 

Section 8.5                                    Late Payments.  Any payment under
this Agreement that is not paid on or before the date such payment is due shall
bear interest at the lesser of (a) three (3) months of EURIBOR rate plus three
percent (3%) per year, or (b) the highest rate permitted by Applicable Laws,
calculated on the number of days such payments are overdue.

 

Section 8.6                                    Tax Withholding.  To the extent
that any payments hereunder by the Paying Party to the Receiving Party are
subject to tax, the Paying Party shall pay such tax; provided, however, that,
with respect to any payments subject to withholding tax, the Paying Party shall
pay the applicable withholding tax amount to the relevant taxing authority and
promptly provide the Receiving Party with all necessary documentation for the
Receiving Party to recover such tax. The Paying Party will take all reasonable
and lawful steps to minimize the amount of any such withholding tax obligation
and the Receiving Party shall promptly provide all information and documentation
in its possession necessary for doing so.

 

Section 8.7                                    Blocked Payments.  In the event
that, by reason of Applicable Laws in any country, it becomes impossible or
illegal for the Paying Party to transfer payments to the Receiving Party, the
Paying Party shall, to the extent consistent with Applicable Laws, have such
royalties or other payments paid to the Receiving Party by an Affiliate of the
Paying Party. To the extent such payment is not consistent with

 

31

--------------------------------------------------------------------------------


 

Applicable Laws, the Paying Party shall deposit such payments in local currency
in the relevant country to the credit of the Receiving Party in a recognized
banking institution designated by the Receiving Party or, if none is designated
by the Receiving Party within a period of thirty (30) days after written request
from the Paying Party, in a recognized banking institution selected by the
Paying Party and identified in a notice in writing given to the Receiving Party.

 

ARTICLE IX
INTELLECTUAL PROPERTY

 

Section 9.1                                    Ownership.

 

(a)                                 Existing Intellectual Property.  Except as
expressly set forth in this Agreement and subject to the licenses granted under
this Agreement, as between the Parties each Party shall retain all right, title
and interest in and to the Patent Rights, Know-How and other intellectual
property rights owned by or Controlled by such Party or its Affiliates as of the
Effective Date.

 

(b)                                 Solely Owned Know-How.  Except as expressly
set forth in this Agreement and subject to the licenses granted by such Party
under this Agreement, as between the Parties each Party or its Affiliate, as
applicable, shall exclusively own all right, title and interest in and to all
Know-How made or conceived solely by the employees, agents or consultants of
such Party or its Affiliates in the course of performing its activities under
this Agreement.

 

(c)                                  Joint Know-How.  All Know-How made or
conceived jointly by employees, agents or consultants of uniQure or its
Affiliates, on the one hand, and employees, agents or consultants of Chiesi or
its Affiliates, on the other hand, shall be owned jointly on the basis of each
Party having an undivided one-half (½) interest in the whole (“Joint Know-How”),
and each Party hereby assigns to the other Party a sufficient interest in its
rights in and to the Joint Know-How so as to effect such joint ownership.
Subject to the licenses granted herein and each Party’s payment obligations
hereunder, each Party shall have the right to exploit the Joint Know-How, or
sell, license or otherwise transfer or grant rights under Joint Know-How, or any
Joint Patents directed to the Joint Know-How, to its Affiliates or any Third
Party, without any duty to account to the other Party; provided that, during the
Term neither Party nor its Affiliates may use, sell, license or otherwise
transfer or grant rights under Joint Know-How, or any Joint Patents directed to
such Joint Know-How, to any Affiliate or Third Party in any manner which would
conflict with, or limit the scope of, any of the rights or licenses granted to
the other Party hereunder.

 

(d)                                 Inventorship.  For purposes of determining
the Parties’ rights under this Agreement, the determination of inventorship
shall be made in accordance with US patent laws.

 

Section 9.2                                    Prosecution and Maintenance of
Patent Rights.

 

(a)                                 Licensed Patents.  Subject to any rights of
and obligations to uniQure’s Third Party licensors, uniQure shall have the
exclusive right and obligation to conduct Patent Prosecution for the Licensed
Patents (other than any Joint Patent) in the Territory, in uniQure’s name, and
to control any interference, derivation

 

32

--------------------------------------------------------------------------------


 

proceeding, reexamination, review, opposition and similar proceedings relating
thereto. Subject to any rights of and obligations to uniQure’s Third Party
licensors, uniQure shall promptly and regularly inform and consult with Chiesi
regarding the Patent Prosecution, including any interference, derivation
proceeding, reexamination, review, opposition and similar proceedings relating
thereto, of all Licensed Patents in the Territory.

 

(b)                                 Chiesi Patents.  Chiesi shall have the
exclusive right and obligation to conduct Patent Prosecution for the Chiesi
Patents (other than any Joint Patents) in Chiesi’s name, and to control any
interference, derivation proceeding, reexamination, review, opposition and
similar proceedings relating thereto. Chiesi shall promptly and regularly inform
and consult with uniQure regarding the Patent Prosecution, including any
interference, derivation proceeding, reexamination, review, opposition and
similar proceedings relating thereto, of all Chiesi Patents.

 

(c)                                  Joint Patents.  uniQure shall have the
first right and option (but not the obligation) to conduct Patent Prosecution
for the Joint Patents in uniQure’s name, and to control any interference,
derivation proceeding, reexamination, review, opposition and similar proceedings
relating thereto. In the event that uniQure elects to conduct Patent Prosecution
according to the foregoing sentence, uniQure shall grant, and hereby grants, to
Chiesi, subject to the terms and conditions of this Agreement, a non-exclusive,
worldwide, royalty-free, fully paid-up, irrevocable, perpetual license, with the
right to grant sublicenses, under the Joint Patents to Develop, use,
Manufacture, have Manufactured, and Commercialize the Product in the Field. In
the event that uniQure elects not to conduct Patent Prosecution for, or elects
to abandon, any Joint Patent, or declines to control any related interference,
derivation proceeding, reexamination, review, opposition or similar proceedings,
uniQure shall give Chiesi reasonable written notice to this effect, sufficiently
in advance to permit Chiesi, in its sole discretion, to undertake such Patent
Prosecution, or to control such interference, derivation proceeding,
reexamination, review, opposition or similar proceedings, without a loss of
rights, and thereafter Chiesi may, upon written notice to uniQure and in
Chiesi’s name, conduct Patent Prosecution for such Joint Patents and control
such interference, derivation proceeding, reexamination, review, opposition or
similar proceedings. If required under Applicable Laws in order for the
prosecuting Party to control any interference, derivation proceeding,
reexamination, review, opposition and similar proceedings relating to any Joint
Patent, the other Party shall join as a party to such interference, derivation
proceeding, reexamination, review, opposition and similar proceedings.

 

(d)                                 Cooperation.  Each Party agrees to cooperate
with the other Party with respect to Patent Prosecution, including any
interference, derivation proceeding, reexamination, review, opposition and
similar proceedings relating thereto, of Joint Patents pursuant to
Section 9.2(c), subject to any rights of, and obligations to, uniQure’s Third
Party licensors, including by:

 

(i)                         executing all such documents and instruments and
performing of such acts as may be reasonably necessary in order to permit the
other Party to continue any Patent Prosecution that such Party has elected not
to pursue, as provided for in Section 9.2(c);

 

33

--------------------------------------------------------------------------------


 

(ii)                      making its employees, agents and consultants
reasonably available to the other Party (or to the other Party’s authorized
attorneys, agents or representatives), to the extent reasonably necessary to
enable the prosecuting Party to undertake Patent Prosecution;

 

(iii)                   providing (itself or through patent counsel) the other
Party with a copy of each proposed material correspondence pertaining to
substantive Patent Prosecution on the merits with World Intellectual Property
Office (“WIPO”) or the European Patent Office (“EPO”), as well as providing
draft copies of patent applications to be submitted to the WIPO under the Patent
Cooperation Treaty, or submitted to any patent office in the Territory in a form
substantially different from that previously submitted to the WIPO, reasonably
in advance of any applicable filing or response deadline to allow the other
Party to review and comment on the content of such proposed correspondence and
advise the prosecuting Party as to the conduct of such Patent Prosecution, which
comments and advice the prosecuting Party will consider in good faith;

 

(iv)                  providing (itself or through patent counsel) the other
Party with copies of all material correspondence pertaining to substantive
Patent Prosecution on the merits with the WIPO or the EPO after its submission
or receipt, as the case may be; and

 

(v)                     seeking patent term extensions, adjustments, and the
like wherever available for the Product.

 

Section 9.3                                    Third Party Infringement.

 

(a)                                 Notice.  Each Party shall promptly report in
writing to the other Party during the Term any known or suspected infringement
of any Valid Claims within the Licensed Patents, Chiesi Patents or Joint Patents
involving the use, manufacture or commercialization of a product or product
candidate that is or would likely be a Competing Product (“Competitive
Infringement”), and shall provide the other Party with all available evidence
supporting such infringement or suspected infringement. Promptly after receipt
of a notice of a Competitive Infringement in the Territory, the Parties shall
discuss in good faith the infringement and appropriate actions that could be
taken to cause such Competitive Infringement to cease.

 

(b)                                 Enforcement of Patents.  The Party with
responsibility under Section 9.2 for Patent Prosecution of the Patent Right that
is subject of the Competitive Infringement shall have the exclusive right to
initiate a suit or take other appropriate action that it believes is reasonably
required to prevent or abate actual or threatened infringement of, or otherwise
enforce, in the best commercial interests of the Product, the applicable Patent
Right. The Party filing any such suit or taking any such action shall control
all decision making related to any such suit or action, subject to
Section 9.3(c) below.

 

(c)                                  Conduct of Actions.  The Party initiating
suit or action pursuant to Section 9.3(b) with respect to Competitive
Infringement in the Territory shall have the sole and exclusive right to select
counsel for such suit or action. At the initiating Party’s request and expense,
the other Party shall join as a party to the suit or action. Such other Party
shall offer reasonable assistance to the initiating Party in connection

 

34

--------------------------------------------------------------------------------


 

therewith. The initiating Party shall provide the other Party with an
opportunity to make suggestions and comments regarding such suit or action. The
initiating Party shall, to the extent permitted by Applicable Laws, keep the
other Party promptly informed, and shall from time to time consult with such
other Party, regarding the status of any such suit or action and shall provide
such other Party with copies of all material documents (including complaints,
answers, counterclaims, material motions, orders of the court, memoranda of law
and legal briefs, interrogatory responses, depositions, material pre-trial
filings, expert reports, affidavits filed in court, transcripts of hearings and
trial testimony, trial exhibits and notices of appeal) filed in, or otherwise
directly relating to, such suit or action. The Party not initiating such suit or
action shall have the right to participate and be represented in any such suit
by its own counsel at its own expense. Neither Party shall conduct any such suit
or action in a manner that materially places at risk the scope or validity of
any Joint Patent, and neither Party shall settle or compromise any claim or
proceeding relating to any Joint Patent, without obtaining the prior written
consent of the other Party. If Chiesi or any of its Affiliates conduct any such
suit or action in a manner that materially places at risk the scope or validity
of any Licensed Patent, uniQure may terminate this Agreement in accordance with
the provisions of Section 12.4. If uniQure or any of its Affiliates conduct any
such suit or action in a manner that materially places at risk the scope or
validity of any Chiesi Patent, Chiesi may terminate this Agreement in accordance
with the provisions of Section 12.4.

 

(d)                                 Recoveries.  With respect to any suit or
action to protect any Joint Patent referred to in Section 9.3(b) above, any
recovery obtained by a Party as a result of any such proceeding, by settlement
or otherwise, shall be applied in the following order of priority:

 

(i)                         first, such Party shall pay to the applicable
licensor any amount to which such licensor is entitled pursuant to the terms of
any Existing Third Party License or Additional Rights Agreement; and

 

(ii)                      second, any remainder shall be allocated equally
between the Parties.

 

Section 9.4                                    Claimed Infringement.  In the
event that a Party becomes aware of any claim or threat of claim that the
Development, use, Manufacture, have Manufactured or Commercialization hereunder
of the Product infringes or misappropriates the intellectual property rights of
any Third Party, such Party shall promptly notify the other Party. Each Party
shall provide to the other Party copies of any notices such Party receives from
Third Parties regarding any alleged infringement of Third Party Patent Rights or
any alleged misappropriation of Third Party Know-How. Such notices shall be
provided promptly, but in no event after more than fifteen (15) days following
receipt thereof. In any such instance, the Parties shall cooperate in
undertaking an appropriate course of action.

 

Section 9.5                                    Patent Invalidity Claim. If a
Third Party at any time asserts a claim that any Licensed Patent (including a
Joint Patent) or Chiesi Patent (including a Joint Patent) that covers the
composition of matter of the Product or the method of use of the Product in the
Field in the Territory is invalid or otherwise unenforceable (“Invalidity
Claim”), either as a defense in an infringement action brought by Chiesi or
uniQure pursuant to Section 9.3 or in an action brought against Chiesi or
uniQure

 

35

--------------------------------------------------------------------------------


 

under Section 9.4, including any declaratory judgment action, the Parties shall
cooperate with each other in (i) preparing and formulating a response to such
Invalidity Claim and (ii) undertaking any further and appropriate course of
action. Neither Party shall settle or compromise any Invalidity Claim without
the consent of the other Party, which consent shall not be unreasonably
withheld.

 

Section 9.6                                    Licensor Rights.  All obligations
under Sections 9.2 through 9.5 are subject to the rights of the relevant
licensor pursuant to the terms of any Existing Third Party License or Additional
Rights Agreement.

 

ARTICLE X
CONFIDENTIALITY

 

Section 10.1                             Confidential Information.  All
Confidential Information disclosed by a Party or any of its Affiliates to the
other Party or any of its Affiliates before or during the Term shall not be used
by the receiving Party or any of its Affiliates except in connection with the
activities contemplated by this Agreement, shall be maintained in confidence by
the receiving Party and its Affiliates, and shall not otherwise be disclosed by
the receiving Party or its Affiliates to any Third Party (except as set forth in
the remainder of this Article X), without the prior written consent of the
disclosing Party, except to the extent that the Confidential Information:

 

(a)                                 was known or used by the receiving Party or
any of its Affiliates prior to its date of disclosure by the disclosing Party;

 

(b)                                 either before or after the date of the
disclosure to the receiving Party hereunder or under the Confidentiality
Agreement is lawfully disclosed to the receiving Party or any of its Affiliates
by a Third Party rightfully in possession of and with the right to disclose such
Confidential Information other than under an obligation of confidentiality;

 

(c)                                  either before or after the date of the
disclosure to the receiving Party hereunder or under the Confidentiality
Agreement becomes generally known to the public through no fault or omission on
the part of the receiving Party or its Affiliates;

 

(d)                                 is independently developed by or for the
receiving Party or any of its Affiliates without reference to or reliance upon
any of the other Party’s Confidential Information; or

 

(e)                                  is required to be disclosed by the
receiving Party or its Affiliates to comply with Applicable Laws, which may
include the rules of Euronext, of the US Securities and Exchange Commission
(“SEC”), or of any other stock exchange, or to defend or prosecute litigation or
arbitration or to comply with legal process; provided that, the receiving Party
provides prior written notice of such disclosure to the disclosing Party (to the
extent feasible) and only discloses Confidential Information of the other Party
to the extent necessary for such legal compliance or litigation purpose; and
provided, further, that such information shall otherwise remain Confidential
Information (subject to the exceptions in this Section 10.1).

 

36

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, clauses (a), (b) and (d) shall not alter the
requirement to keep the terms and conditions of this Agreement confidential, as
set forth herein, subject to the remainder of this Article X.

 

Section 10.2                             Employee, Director, Consultant and
Advisor Obligations.  Chiesi and uniQure each agrees that it and its Affiliates
shall provide Confidential Information received from the other Party only to the
receiving Party’s employees, directors, consultants, agents and advisors, and to
the employees, directors, consultants, agents and advisors of the receiving
Party’s Affiliates, who have a need to know such Confidential Information to
assist the receiving Party in fulfilling its obligations under this Agreement
and who are bound by obligations of confidentiality and non-use that are at
least as restrictive as those set forth in this Agreement. Each Party shall
remain responsible for any failure by any of its or its Affiliates’ employees,
directors, consultants, agents and advisors to treat such Confidential
Information as required under this Article X.

 

Section 10.3                             Publicity.

 

(a)                                 Following execution of this Agreement, the
Parties shall jointly or separately issue a press release, in a text to be
agreed upon between the Parties in advance, announcing the execution of this
Agreement and the Commercialization Agreement.

 

(b)                                 Thereafter, each Party shall only issue
press releases (other than the press release pursuant to paragraph (a) above) or
make other public disclosures regarding this Agreement or the Parties’
activities under this Agreement (each such press release or public disclosure, a
“Subject Disclosure”):

 

(i)                                     that have been approved in writing in
advance by the other Party (such approval not to be unreasonably withheld,
conditioned or delayed);

 

(ii)                                  if advised by counsel to issue such
Subject Disclosure in order to comply with Applicable Laws, which may include
the disclosure rules of SEC or a similar regulatory agency in a country in the
Territory or of Euronext or any other stock exchange of other securities trading
institution (for clarity such issuance is also subject to Section 10.3(c));

 

(iii)                               subject to Section 10.3(c), if the contents
of such Subject Disclosure have previously been made public other than through a
breach of this Article X by a Party; or

 

(iv)                              subject to sub-paragraph (i) above, to the
extent that such Subject Disclosure describes one or more of the following:

 

(A)                   preclinical results with respect to the Product;

 

(B)                   the commencement, completion or “top-line” results of
clinical studies of the Product;

 

(C)                   the completion of patient enrollments for clinical studies
of the Product;

 

37

--------------------------------------------------------------------------------


 

(D)                   the filing for or receipt of Marketing Authorization with
respect to the Product;

 

(E)                    the Patent Prosecution or enforcement of any of the
Licensed Patents, including the issuance of any patent included in the Licensed
Patents;

 

(F)                     the receipt of any regulatory exclusivity for the
Product; or

 

(G)                   the first Party’s presence or participation at scientific,
financial or investor forums.

 

(c)                                  Unless not feasible under the circumstances
because of the need to comply with Applicable Laws or stock exchange rules, the
Party making a Subject Disclosure shall provide the other Party with a draft
Subject Disclosure at least ten (10) Business Days prior to its intended
publication for the other Party’s review. Such other Party may provide the first
Party with suggested modifications to the draft Subject Disclosure. The first
Party shall consider in good faith the other Party’s suggestions in issuing such
Subject Disclosure.

 

(d)                                 For clarity, nothing in this Agreement shall
restrict each Party from issuing press releases or making other public
disclosures regarding such Party’s development, manufacturing or
commercialization activities with respect to any product other than the Product,
or, with reference to uniQure only, with respect to any Product outside the
Territory.

 

Section 10.4                             Other Disclosures.  Notwithstanding
anything in this Agreement to the contrary, each Party shall have the right to
disclose the other Party’s Confidential Information (including the terms of this
Agreement) (as applicable):

 

(a)                                 to such Party’s then-current or potential
investors, lenders, acquirers, investment bankers, and other Third Parties in
connection with financing, partnering (to the extent consistent with this
Agreement) and acquisition activities, solely on a need-to-know basis and under
obligations of confidentiality and non-use that are at least as restrictive as
those set forth in this Article X;

 

(b)                                 as required by the Existing Third Party
Licenses or any Additional Rights Agreement;

 

(c)                                  to conduct Patent Prosecution or
enforcement of Patent Rights for which such Party is responsible hereunder;

 

(d)                                 to such Party’s then-current or potential
collaborators, and Third Party contractors (including contract manufacturers and
Sub-distributors) for purposes of engaging in the Development, use, Manufacture
or Commercialization of the Product as contemplated hereunder, solely on a
need-to-know basis and under obligations of confidentiality and non-use that are
at least as restrictive as those set forth in this Article X.

 

38

--------------------------------------------------------------------------------


 

Section 10.5                             Publications.

 

(a)                                 Notwithstanding Section 10.3 and
Section 10.4, a Party (the “Publishing Party”) which is, or whose Affiliates is,
seeking to publish or publicly present scientific or technical data, results or
other information with respect to the Product shall provide the other Party and
the JDC with a copy of any proposed publication or presentation at least
forty-five (45) days (or at least twenty (20) days in the case of abstracts or
oral public presentations) prior to submission for publication or presentation
so as to provide such other Party with an opportunity to recommend any changes
it reasonably believes are necessary to continue to maintain such other Party’s
Confidential Information in accordance with the requirements of this Agreement
or to not jeopardize the patentability of any results or data.

 

(b)                                 If the non-Publishing Party notifies the
Publishing Party that such publication or presentation, in the non-Publishing
Party’s reasonable judgment, (i) discloses an invention for which the
non-Publishing Party desires to seek patent protection, or (ii) contains any
Confidential Information of the non-Publishing Party, or could be expected to
have an adverse effect on the commercial value of any Confidential Information
disclosed by the non-Publishing Party to the Publishing Party, the Publishing
Party shall delete such Confidential Information from the proposed publication
or presentation and shall further delay such publication or presentation for a
period reasonably sufficient to permit the timely preparation and filing of a
patent application(s) on any invention disclosed in such publication or
presentation (but no more than ninety (90) days from the date of the
non-Publishing Party’s notice thereof).

 

Section 10.6                             Use of Names.

 

(a)                                 Chiesi, its Affiliates and Third Party
contractors shall not use the name “St. Jude Children’s Research Hospital” or
any variation of that name, or any trademarks or logos belonging to St. Jude, or
the names of any of St. Jude’s trustees, officers, faculty, student, employees,
or agents, or any adaptation of such names, or any term of the St. Jude
Agreement in any promotional material or other public announcement or disclosure
or in connection with the Commercialization of the Product, without the prior
written approval of St. Jude; except (i) in annual reports or as part of
required regulatory or financial disclosures to the FDA, SEC or other US federal
or foreign agencies; and (ii) where otherwise required by Applicable Laws,
provided that, Chiesi shall notify St. Jude in advance of any disclosure to be
made under these exceptions.

 

(b)                                 Chiesi, its Affiliates and Third Party
contractors shall not state or imply that the PHS Agreements are an endorsement
by the US government, PHS, any other US government organizational unit, or any
US government employee. Additionally, Chiesi and its Affiliates shall not use
the names of NIH, FDA, PHS, or HHS or the US government or their employees in
any advertising, promotional, or sales literature without the prior written
approval of PHS.

 

Section 10.7                             Term.  All obligations of
confidentiality imposed under this Article X shall expire ten (10) years
following termination or expiration of this Agreement, except to the extent any
Existing Third Party License or Additional Rights Agreement extends such
obligations; provided, however, that the receiving

 

39

--------------------------------------------------------------------------------


 

Party shall maintain the confidentiality of any of the other Party’s trade
secrets indefinitely until such trade secret is no longer a trade secret.

 

ARTICLE XI
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 11.1                             Representations and Warranties of Both
Parties.  Each Party hereby represents and warrants to the other Party, as of
the Effective Date, that:

 

(a)                                 such Party is duly organized, validly
existing and in good standing under the Applicable Laws of the jurisdiction of
its incorporation and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;

 

(b)                                 such Party has taken all necessary action on
its part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder;

 

(c)                                  this Agreement has been duly executed and
delivered on behalf of such Party, and constitutes a legal, valid, binding
obligation, enforceable against it in accordance with the terms hereof; and

 

(d)                                 the execution, delivery and performance of
this Agreement by such Party does not conflict with any agreement, instrument or
binding understanding, oral or written, to which it is a party or by which it is
bound, nor violate any Applicable Law of any court, governmental body or
administrative or other agency having jurisdiction over such Party.

 

Section 11.2                             Representations and Warranties of
uniQure.  uniQure hereby represents and warrants to Chiesi, as of the Effective
Date that:

 

(a)                                 Exhibit E attached hereto is a complete and
correct list of all Licensed Patents that claim the composition of matter, or
method of use or manufacture, of the Product and are Controlled by uniQure and
for which uniQure controls Patent Prosecution as of the Effective Date;

 

(b)                                 uniQure Controls the Licensed Technology and
has the full right, power and authority to grant all rights and licenses to
Chiesi with respect to the Licensed Technology under this Agreement;

 

(c)                                  To uniQure’s knowledge, it has not
(i) employed or used any contractor or consultant that employs any individual or
entity debarred by the FDA (or subject to a similar sanction of EMA), or
(ii) employed any individual or entity that is the subject of an FDA debarment
investigation or proceeding (or similar proceeding of EMA), in each of clauses
(i) and (ii), in the conduct of development activities directed to the Product;

 

(d)                                 To uniQure’s knowledge, the Development and
Commercialization of the Product in the Territory, as anticipated hereunder,
does not infringe upon any intellectual property rights of any Third Party

 

40

--------------------------------------------------------------------------------


 

(e)                                  uniQure has not received any written
allegation from a Third Party that any of the issued Licensed Patents is invalid
or unenforceable and, except as disclosed in Exhibit H, to uniQure’s knowledge,
none of such Licensed Patents is infringed by any Third Party;

 

(f)                                   uniQure has not received, with respect to
the Product as Developed by uniQure, any written notice from a Third Party
claiming infringement or misappropriation of any Patent Right or any Know-How
owned by such Third Party; and

 

(g)                                  uniQure has provided Chiesi with a complete
and correct copy of each of the Existing Third Party Licenses.

 

Section 11.3                             Representation and Warranty of Chiesi. 
Chiesi hereby represents and warrants to uniQure, as of the Effective Date, that
Chiesi Controls the Chiesi Technology and has the full right, power and
authority to grant all rights and licenses to uniQure under this Agreement.

 

Section 11.4                             Mutual Covenants.  Each Party hereby
covenants to the other Party that:

 

(a)                                 All employees of such Party or its
Affiliates working under this Agreement are and will be under the obligation to
assign all right, title and interest in and to their inventions and discoveries
arising in the performance of such work, whether or not patentable, to (i) such
Party as the sole owner thereof or (ii) to one of such Party’s Affiliates as the
sole owner thereof so that such Party Controls such inventions and discoveries;

 

(b)                                 To its knowledge, such Party will not, in
the conduct of its activities under this Agreement, (i) employ or use any
contractor or consultant that employs any individual or entity debarred by the
FDA (or subject to a similar sanction of EMA), or (ii) employ any individual who
or entity that is the subject of an FDA debarment investigation or proceeding
(or similar proceeding of EMA), in each of clauses (i) and (ii) in the conduct
of its activities under this Agreement;

 

(c)                                  Such Party shall perform its activities
pursuant to this Agreement in compliance in all material respects with
Applicable Laws; and

 

(d)                                 Neither Party shall, during the Term, grant
any right or license to any Third Party relating to any of the intellectual
property rights it Controls which would conflict with, or limit the scope of,
any of the rights or licenses granted or to be granted to the other Party
hereunder.

 

Section 11.5                             DISCLAIMER.  EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR
EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY THAT ANY PATENT RIGHTS ARE VALID OR ENFORCEABLE, AND EXPRESSLY
DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
EACH PARTY DISCLAIMS ANY

 

41

--------------------------------------------------------------------------------


 

WARRANTIES WITH REGARDS TO: (A) THE SUCCESS OF ANY STUDY OR CLINICAL TRIAL
COMMENCED UNDER THIS AGREEMENT; (B) THE SAFETY, USEFULNESS FOR ANY PURPOSE OR
NON-INFRINGEMENT OF ANY PRODUCT; OR (C) THE VALIDITY, ENFORCEABILITY OR
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OR TECHNOLOGY IT PROVIDES
OR LICENSES TO THE OTHER PARTY UNDER THIS AGREEMENT.

 

ARTICLE XII
TERM AND TERMINATION

 

Section 12.1                             Term.

 

(a)                                 General.  This Agreement shall become
effective as of the Effective Date and shall remain in force, on a
country-by-country basis, for the longer of (i) twelve (12) years from the First
Commercial Sale of the Product in the relevant country of the Territory;
(ii) expiry of any regulatory exclusivity granted by any Marketing Authorization
or any other Regulatory Approval in the relevant country of the Territory; or
(iii) expiry of the last Valid Claim Covering the Product in the relevant
country of the Territory. Unless terminated by a Party with three (3) months
written notice to the other Party to the end of the above initial or any
subsequent term, this Agreement shall automatically be renewed for successive
five (5) year terms (the initial and each subsequent term, the “Term”).

 

(b)                                 Condition Precedent.  This Agreement, and
any ancillary agreement concluded between the Parties in connection herewith,
including the SDEA, and the Commercialization Agreement and the agreement
regarding the equity investment of Chiesi in uniQure concluded on the date
hereof, shall become effective once the Parties have received consent from PHS
as the Third Party licensor to the subcontracting of the rights and licenses
licensed by uniQure as licensee under the PHS Agreements to Chiesi. uniQure
shall use Commercially Reasonable Efforts to obtain such consent on or prior to
30 June 2013. If, despite uniQure’s Commercially Reasonable Efforts, such
consent has not been obtained from PHS by the end of 30 June 2013, this
Agreement and all other agreements that are subject to the condition precedent
pursuant to sentence 1 shall be deemed null and void as of the Effective Date,
unless, prior to the end of such period, following a corresponding request of
either Party, the Parties mutually agree in writing on an extension of such
period. The Parties agree that (i) costs and expenses incurred in connection
with the preparation and execution of this Agreement as well as obtaining of the
aforementioned consent shall not be reimbursed, provided, however, that uniQure
shall pay back to Chiesi any payments received in connection with this Agreement
on or prior to 30 June 2013 (or such extended period mutually agreed between the
Parties in accordance with the foregoing), and (ii) Sections 10.1, 10.2 and 10.7
shall apply mutatis mutandis.

 

Section 12.2                             Termination for Convenience.  Chiesi
may terminate this Agreement for convenience upon six (6) months’ prior written
notice to uniQure at any time during the Term, following the first six
(6) months of the Agreement.

 

Section 12.3                             Termination for Material Breach.  Upon
any material breach of this Agreement by either Party (in such capacity, the
“Breaching Party”), the other

 

42

--------------------------------------------------------------------------------


 

Party (in such capacity, the “Non-Breaching Party”) may terminate this Agreement
by providing sixty (60) days’ prior written notice to the Breaching Party,
specifying the material breach. The termination shall become effective at the
end of the sixty (60) day period unless the Breaching Party cures such breach
during such sixty (60) day period.

 

In the event that either Party is the Breaching Party or that either Party, its
Affiliates or Third Party contractors breach any of the requirements under any
Existing Third Party Licenses or Additional Rights Agreements, such Party’s cure
period described in the preceding paragraph shall be eliminated or reduced to
the extent necessary to prevent the breach from giving a licensor a right to
terminate an Existing Third Party License or any Additional Rights Agreement or
from causing the other Party to be in breach of its obligations under any
Existing Third Party License or any Additional Rights Agreement.

 

Section 12.4                             Termination for Patent Challenge.  If
either Party or any of its Affiliates or Third Party contractors challenges the
validity, enforceability, patentability or scope of any claim included in any
Patent, (any of the foregoing, a “Patent Challenge”), the other Party shall have
the right to terminate this Agreement immediately upon written notice to such
Party.

 

Section 12.5                             Effects of Termination by Chiesi for
Convenience or by uniQure for Chiesi Uncured Breach or Patent Challenge.  Upon
termination of this Agreement by Chiesi in its entirety pursuant to Section 12.2
(Termination for Convenience) or by uniQure pursuant to Section 12.3
(Termination for Material Breach) or pursuant to Section 12.4 (Termination for
Patent Challenge):

 

(a)                                 All rights and licenses granted by uniQure
to Chiesi shall terminate and revert to uniQure, and all rights and licenses
granted by Chiesi to uniQure shall survive and become fully paid-up, irrevocable
and perpetual;

 

(b)                                 Chiesi shall promptly provide to uniQure a
fair and accurate description of the status of its Development Program
activities through the effective date of termination;

 

(c)                                  Chiesi shall promptly assign to uniQure the
entire right, title, and interest in and to, and transfer to uniQure all copies
of, any Product Data in Chiesi’s or its Affiliates’ or Third Party contractors’
possession or control;

 

(d)                                 At uniQure’s option and upon uniQure’s
request as to any or all of the following (in whole or in part), Chiesi (or its
relevant Affiliate) shall promptly:

 

(i)                         assign or cause the assignment to uniQure of any and
all applicable Third Party agreements for the Product, including agreements with
contract research organizations and other agreements relating to the Development
of the Product, in each case to the extent assignable; provided, however, that,
to the extent such agreements are not specific to the Product, or are not
assignable, Chiesi shall, at uniQure’s request, hold such agreements for the
benefit of uniQure and Chiesi and its Affiliates shall take such actions as
uniQure may reasonably request so as to provide uniQure with the benefits
thereunder with respect to the Product;

 

43

--------------------------------------------------------------------------------


 

(ii)                      Chiesi and its Affiliates shall waive any obligations
of confidentiality, non-competition and exclusivity imposed on its Third Party
service providers, in order to permit uniQure to negotiate agreements with such
service providers to develop, import, export and use the Product; and

 

(iii)                   at uniQure’s request, on a clinical trial-by-clinical
trial basis with respect to any on-going clinical trial with the Product being
conducted by or under authority of Chiesi or its Affiliates as of the date of
the termination notice, either:

 

(A)                   terminate any such clinical trial as of the date of the
termination notice in a manner conforming to Applicable Laws and provide all
related data to uniQure promptly following termination of such clinical trial,

 

(B)                   continue to conduct such clinical trial to completion,
keeping uniQure fully informed of the status of such clinical trial, and provide
all related data to uniQure promptly following its completion, or

 

(C)                   promptly transfer such clinical trial to uniQure or its
designee and continue to conduct such clinical trial up to completion of such
transfer, keeping uniQure fully informed of the status of such clinical trial,
and provide all related data to uniQure promptly following completion of such
transfer;

 

(e)                                  In accordance with uniQure’s request,
Chiesi shall promptly return to uniQure, or promptly destroy and certify to
uniQure in writing that it has destroyed, all materials and records in its
possession or Control containing Confidential Information of uniQure, except for
a single copy of such Confidential Information that may be retained
confidentially for legal purposes only;

 

(f)                                   With respect to Chiesi Patents, (i) the
provisions of Section 9.2(b), Section 9.3(b) and Section 9.5 shall apply to the
Chiesi Patents with the respective roles of the Parties reversed, and (ii) if
uniQure initiates suit pursuant to Section 9.3(b), uniQure may retain any
damages, settlements, accounts of profits, or other financial compensation
recovered from a Third Party based upon such suit;

 

(g)                                  uniQure shall have the sole right to
conduct Patent Prosecution with respect to the Joint Patents, notwithstanding
Section 9.2(c), and to enforce the Joint Patents, notwithstanding Section 9.3;

 

(h)                                 Neither Chiesi nor any of its Affiliates
shall use or grant rights to any Affiliate or Third Party for Joint Know-How in
relation to any Competing Product during the one (1) year following termination;

 

(i)                                     The restrictions on Chiesi and its
Affiliates set forth in Section 6.1 shall survive for one (1) year following
termination; and

 

(j)                                    Chiesi shall execute all documents and
take all such further actions as may be reasonably requested by uniQure in order
to give effect to the foregoing clauses (a) through (i).

 

44

--------------------------------------------------------------------------------


 

Section 12.6                             Effects of Termination by Chiesi for
uniQure Uncured Breach or Patent Challenge.  Upon termination of this Agreement
by Chiesi pursuant to Section 12.3 (Termination for Material Breach) or pursuant
to Section 12.4 (Termination for Patent Challenge), the consequences set forth
in Section 12.5 shall apply, mutatis mutandis; provided that, the Parties shall
negotiate in good faith appropriate consideration payable by uniQure to Chiesi
in connection therewith reflecting the stage to which the Parties have Developed
the Product prior to such termination.

 

Section 12.7                             Upon expiration of the Term with
respect to this Agreement pursuant to Section 12.1:

 

(a)                                 all rights, privileges and licenses granted
hereunder to Chiesi shall become fully paid-up, irrevocable and perpetual;

 

(b)                                 all rights, privileges and licenses granted
hereunder to uniQure shall become fully paid-up, irrevocable and perpetual;

 

(c)                                  at any time upon written request of the
disclosing Party, unless expressly set forth otherwise in this Agreement, the
receiving Party shall cease use of and return or at the disclosing Party’s
request destroy all Confidential Information of the disclosing Party and all
copies thereof except for a single copy of such Confidential Information that
may be retained confidentially for legal purposes only.

 

Section 12.8                             Survival.

 

(a)                                 Upon expiration or termination of this
Agreement for any reason, all rights and obligations of each Party shall
terminate hereunder, except as expressly set forth in Section 12.5,
Section 12.6, Section 12.7 or this Section 12.8; provided, however, that nothing
in this Agreement shall be construed to release either Party from any
obligations or liabilities that matured prior to the effective date of
expiration or termination, or which are attributable to a period prior to such
expiration or termination.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, the following provisions shall expressly survive any expiration
or termination of this Agreement in accordance with their terms: Article I,
Section 6.2, Section 7.3, Article VIII (in each case, to the extent any amounts
are due but unpaid as of the effective date of expiration or termination or
thereafter pursuant to Section 12.5); Section 9.1; Article X; Section 11.5;
Section 12.5; Section 12.6; Section 12.7; Section 12.8; Article XIII;
Article XIV; and Article XV.

 

(c)                                  Termination of this Agreement shall be in
addition to, and shall not prejudice, the Parties’ remedies at law or in equity,
including the Parties’ ability to receive legal damages or equitable relief with
respect to any breach of this Agreement, regardless of whether or not such
breach was the reason for the termination.

 

45

--------------------------------------------------------------------------------


 

ARTICLE XIII
DISPUTE RESOLUTION

 

Section 13.1                             Resolution of Certain Disputes Other
Than by Arbitration.

 

(a)                                 Either Party’s exercise of its right to
terminate this Agreement for the other Party’s material breach in accordance
with Section 12.3, to the extent necessary to prevent such breach (whether by
the other Party or its Affiliate) or from giving a licensor a right to terminate
an Existing Third Party License or an Additional Rights Agreement or from
causing the first Party to be in breach of its obligations under any Existing
Third Party License or any Additional Rights Agreement, (a “Non-Arbitrable
Termination Dispute”) shall not be subject to the dispute resolution procedures
of Article II or Section 13.2 prior to termination. The other Party shall not be
entitled to injunctive relief to prevent or delay such termination, and shall
only be entitled to monetary damages in the event that it thereafter disputes
such termination pursuant to Section 13.2(b)(i) and the arbitrators determine
that the first Party has not properly exercised its termination right hereunder.

 

(b)                                 Any dispute that could be resolved by the
JSC under Section 2.1(e), if unresolved by the JSC, shall be finally resolved as
set forth in Section 13.2.

 

Section 13.2                             Resolution of Other Disputes by
Executive Officers and Arbitration.

 

(a)                                 With the exception of Non-Arbitrable
Termination Disputes, in the event any dispute arises out of or in relation to
or in connection with any of the Collaboration Agreements, including any issue
relating to the interpretation or application of the Collaboration Agreements,
the Parties shall use good faith efforts to resolve such dispute within thirty
(30) days, through the JSC if the dispute is within the responsibilities of the
JSC, or, if the dispute is not within the responsibilities of the JSC, through
informal negotiations between the respective representatives of the Parties.  If
the JSC or the applicable representatives are unable to resolve such dispute
within such thirty (30) day period, the Parties shall refer such dispute to the
Executive Officers for resolution. If a dispute is referred to the Executive
Officers for resolution pursuant to the preceding sentence (or pursuant to
Section 2.1(f)), the Executive Officers shall attempt in good faith to resolve
such dispute within thirty (30) days.

 

(b)                                 If the Executive Officers are unable to
resolve a given dispute referred to such Executive Officers pursuant to
Section 13.2(a) (or pursuant to Section 2.1(f) (other than Non-Arbitrable
Termination Disputes) within thirty (30) days following such referral of such
dispute to such Executive Officers, either Party may have the dispute settled by
binding arbitration in the manner described below:

 

(i)                         Arbitration Request.  If a Party intends to begin an
arbitration to resolve a dispute arising under a Collaboration Agreement, such
Party shall provide written notice (the “Arbitration Request”) to the other
Party of such intention and the issues for resolution.

 

(ii)                      Additional Issues.  Within ten (10) days after the
receipt of the Arbitration Request, the other Party may, by written notice, add
additional issues for resolution.

 

46

--------------------------------------------------------------------------------


 

(iii)                   Arbitration Location; Rules.  Except as expressly
provided herein, the sole mechanism for resolution of any claim, dispute or
controversy arising out of or in connection with or relating to any
Collaboration Agreement or the breach or alleged breach thereof shall be binding
arbitration by ICC in London, England, pursuant to ICC’s Arbitration Rules and
Procedures, except as provided herein.

 

(iv)                  English Language.  All proceedings shall be held in
English and a transcribed record prepared in English. Documents submitted in the
arbitration, the originals of which are not in English, shall be submitted
together with a reasonably complete and accurate English translation.

 

(v)                     Selection of Arbitrators.  The Parties shall each select
one arbitrator within thirty (30) days after receipt of the Arbitration Request
and the two (2) arbitrators so selected shall select by mutual agreement a third
arbitrator within thirty (30) days after they have been selected as arbitrators.
If all three (3) arbitrators have not been selected within sixty (60) days after
receipt of the Arbitration Request or any extension of time that is mutually
agreed on, ICC shall select such additional arbitrator(s) needed to complete the
three (3) arbitrator panel within thirty (30) days thereafter. If the issues in
dispute involve scientific or technical matters, any arbitrators chosen
hereunder shall have educational training or experience sufficient to
demonstrate a reasonable level of knowledge in the pharmaceutical and
biotechnology fields.

 

(vi)                  Time Schedule.  Within thirty (30) days after initiation
of arbitration, the Parties shall reach agreement upon and thereafter follow
procedures directed at assuring that the arbitration will be concluded and the
award rendered within no more than six (6) months after selection of the three
(3) arbitrators. Failing such agreement, ICC will design, and the Parties will
follow procedures, directed at meeting such a time schedule.

 

(vii)               Powers of Arbitrators.  The arbitrators:

 

(A)                   shall not have any power or authority to add to, alter,
amend or modify the terms of any Collaboration Agreement;

 

(B)                   shall establish and enforce appropriate rules to allow
reasonable discovery by the Parties and to ensure that the proceedings,
including the decision, be kept confidential and that all Confidential
Information of the Parties be kept confidential and be used for no purpose other
than the arbitration (unless disclosure or use is otherwise expressly permitted
by the applicable Collaboration Agreement);

 

(C)                   shall have the power to enforce specifically the
applicable Collaboration Agreement and the terms and conditions thereof in
addition to any other remedies at law or in equity; and

 

(D)                   shall issue all awards in writing.

 

(viii)            Costs; Exclusion from Award.  Awards rendered by the
arbitrators shall not include costs of arbitration, attorneys’ fees or costs for
expert and

 

47

--------------------------------------------------------------------------------


 

other witnesses, with respect to which each Party shall bear its own costs and
expenses, except that the Parties shall share equally the fees of the
arbitrators.

 

(ix)                  Injunctive Relief.  Nothing in this Agreement (except
Section 13.1(a)) shall be deemed as preventing either Party from seeking
injunctive relief (or any other provisional remedy such as temporary restraining
order, preliminary injunction or other interim equitable relief) from the
arbitrators or from any court having jurisdiction over the Parties (and prior to
or during any arbitration if necessary to protect the interests of such Party in
avoiding irreparable harm or to preserve the status quo pending the arbitration
proceeding) and the subject matter of the dispute as necessary to protect either
Party’s name, Confidential Information, trade secrets, Know-How or any other
proprietary right or otherwise to avoid irreparable harm. In particular, the
Parties agree that any breach by a Party of its obligations under Section 6.1,
Section 7.5(a) or Article X, or any claim by either Party contrary to
Section 13.1(a), will cause irreparable harm to the other Party for which an
award of monetary damages would be an inadequate remedy and, accordingly, that
the other Party shall be entitled to injunctive relief enjoining such breach
without the requirement to post a bond.

 

(x)                     Judgment.  Judgment on any award rendered by the
arbitrators may be entered in any court of competent jurisdiction.

 

ARTICLE XIV
INDEMNIFICATION; INSURANCE

 

Section 14.1                             Indemnification by Chiesi.  Chiesi
shall indemnify, defend and hold harmless uniQure and its Affiliates, and its
and their respective directors, officers, employees and agents, from and against
any and all liabilities, damages, losses, costs and expenses, including the
reasonable fees of attorneys and other professional Third Parties (collectively,
“Losses”), arising out of or resulting from any and all Third Party suits,
claims, actions, proceedings or demands (“Claims”) to the extent based upon:

 

(a)                                 any breach of any representation, warranty
or covenant made by, or any material obligation of, Chiesi under this Agreement;

 

(b)                                 Development Program activities conducted by
or on behalf (other than by uniQure or any of its Affiliates, or a Third Party
performing activities on their behalf) of Chiesi or its Affiliates; or

 

(c)                                  the gross negligence, recklessness or
willful misconduct of Chiesi or its Affiliates and its or their respective
directors, officers, employees and agents;

 

provided that Chiesi shall not be obligated pursuant to this Section 14.1 to the
extent uniQure is required to indemnify Chiesi under Section 14.2 below.

 

Section 14.2                             Indemnification by uniQure.  uniQure
shall indemnify, defend and hold harmless Chiesi and its Affiliates, and its and
their respective directors, officers, employees and agents, from and against any
and all Losses, arising out of or resulting from any and all Claims to the
extent based upon:

 

48

--------------------------------------------------------------------------------


 

(a)                                 any breach of any representation, warranty
or covenant made by, or any material obligation of, uniQure under this
Agreement;

 

(b)                                 Development Program activities conducted by
or on behalf (other than by Chiesi or any of its Affiliates, or a Third Party
performing activities on their behalf) of uniQure or its Affiliates;

 

(c)                                  the gross negligence, recklessness or
willful misconduct of uniQure or its Affiliates and its or their respective
directors, officers, employees and agents; or

 

(d)                                 Claims that the exercise of any rights or
licenses granted to Chiesi and its Affiliates in accordance with this Agreement
violates or infringes upon the Intellectual Property Rights of any Third Party;

 

provided that uniQure shall not be obligated pursuant to this Section 14.2 to
the extent Chiesi is required to indemnify uniQure under Section 14.1above.

 

Section 14.3                             Procedure.

 

(a)                                 A Party entitled to indemnification under
this Article XIV (an “Indemnified Party”) shall give prompt written notification
to the Party from whom indemnification is sought (the “Indemnifying Party”) of
the commencement of any Claim for which indemnification may be sought or, if
earlier, upon the assertion of any such Claim by a Third Party (it being
understood and agreed, however, that the failure by an Indemnified Party to give
notice of a Claim as provided in this Section 14.3(a) shall not relieve the
Indemnifying Party of its indemnification obligation under this Agreement except
and only to the extent that such Indemnifying Party is actually damaged as a
result of such failure to give notice).

 

(b)                                 Within fifteen (15) days after delivery of
such notification, the Indemnifying Party may, upon written notice thereof to
the Indemnified Party, assume control of the defense of such Claim with counsel
reasonably satisfactory to the Indemnified Party.

 

(c)                                  If the Indemnifying Party does not assume
control of such defense, the Indemnified Party shall control such defense and,
without limiting the Indemnifying Party’s indemnification obligations, the
Indemnifying Party shall reimburse the Indemnified Party for all reasonable
costs and expenses, including reasonable attorney’s fees, incurred by the
Indemnified Party in defending itself, within thirty (30) days after receipt of
any invoice therefor from the Indemnified Party, such invoice to be issued no
more often than quarterly.

 

(d)                                 The Party not controlling such defense may
participate therein at its own expense; provided that, if the Indemnifying Party
assumes control of such defense and the Indemnified Party in good faith
concludes, based on advice from counsel, that the Indemnifying Party and the
Indemnified Party have conflicting interests with respect to such Claim, the
Indemnifying Party shall be responsible for the reasonable fees and expenses of
counsel to the Indemnified Party in connection with its participation in the
defense action.

 

49

--------------------------------------------------------------------------------


 

(e)                                  The Party controlling such defense shall
keep the other Party advised of the status of such Claim and the defense thereof
and shall consider recommendations made by the other Party with respect thereto.

 

(f)                                   The Indemnified Party shall not agree to
any settlement of any Claim without the prior written consent of the
Indemnifying Party, which shall not be unreasonably withheld, delayed or
conditioned. The Indemnifying Party shall not, without the prior written consent
of the Indemnified Party, agree to any settlement of such Claim, or consent to
any judgment in respect thereof, that does not include a complete and
unconditional release of the Indemnified Party from all liability with respect
thereto, that imposes any liability or obligation on the Indemnified Party or
that acknowledges fault by the Indemnified Party.

 

Section 14.4                             Insurance.  Each Party shall procure
and maintain insurance, including product liability insurance, adequate to cover
its obligations hereunder and which are consistent with normal business
practices of comparable companies with respect to similar obligations and
liabilities, at all times during the Term. uniQure shall further procure and
maintain, at uniQure’s cost, insurance adequate to cover its obligations under
the St. Jude Agreements and Chiesi shall reasonably cooperate with uniQure in
obtaining such insurance. It is understood that such insurance shall not be
construed to create any limit of either Party’s obligations or liabilities with
respect to its indemnification obligations hereunder. Each Party shall provide
the other, upon request, with evidence of such insurance.

 

Section 14.5                             Limitation of Liability.  EXCEPT WITH
RESPECT TO ANY BREACH BY A PARTY OF ITS OBLIGATIONS UNDER ARTICLE X, EXCEPT FOR
ANY DAMAGES ARISING FROM A PARTY’S WILLFUL MISCONDUCT AND EXCEPT TO THE EXTENT A
PARTY MAY BE REQUIRED TO INDEMNIFY THE OTHER PARTY UNDER THIS ARTICLE XIV WITH
RESPECT TO THIRD PARTY CLAIMS, NEITHER PARTY SHALL BE LIABLE FOR ANY (AND EACH
PARTY HEREBY DISCLAIMS ALL) SPECIAL, EXEMPLARY, CONSEQUENTIAL, PUNITIVE OR OTHER
INDIRECT DAMAGES, INCLUDING LOST REVENUE AND LOST PROFITS, WHETHER BASED UPON
WARRANTY, CONTRACT, TORT, STRICT LIABILITY OR OTHER LEGAL THEORY.

 

ARTICLE XV
MISCELLANEOUS

 

Section 15.1                             Change of Control.  Each Party agrees
that, notwithstanding any provisions of this Agreement to the contrary,
following the closing of a Change of Control of a Party (the “Acquired Party”),
the other Party (the “Non-Acquired Party”) shall not obtain rights or access to
the Patent Rights or Know-How of the Acquirer (as defined below) or of the
Affiliates of such Acquirer (other than the Acquired Party and its Affiliates
which exist immediately prior to the closing of such Change of Control (such
Affiliates, the “Pre-Existing Affiliates”)); and the Acquirer and its Affiliates
(other than the Acquired Party and its Pre-Existing Affiliates) shall not obtain
rights or access to the Patent Rights or Know-How of the Non-Acquired Party or
be bound by the restrictions set forth in Section 6.1; provided, however, that
the Non-Acquired Party’s rights in all Patent Rights and Know-How of the
Acquired Party and its Pre-Existing Affiliates, which Patent Rights and Know-How
exist as of

 

50

--------------------------------------------------------------------------------


 

the date of the closing of such Change of Control and are then licensed
hereunder to the Non-Acquired Party, shall remain licensed to such Non-Acquired
Party after the date of the closing of such Change of Control in accordance with
and subject to the terms and conditions of this Agreement and shall not be
affected in any manner by virtue of such Change of Control. “Acquirer” means,
with respect to the Acquired Party, the Third Party that acquires the Control of
such Acquired Party.

 

Section 15.2                             Governing Law.  The validity and
interpretation of this Agreement shall be governed by the laws of England
without regard to its conflicts of laws principles and to the express exclusion
of the United Nations Conventions on Contracts for the International Sale of
Goods (CISG).

 

Section 15.3                             Assignment.  Except as expressly
provided herein, neither this Agreement nor any rights and obligations hereunder
shall be assignable by a Party without the prior written consent of the other
Party; provided, however, that a Party may assign this Agreement to any
Affiliate or to any successor in interest by way of merger, acquisition or sale
of all or substantially all of its assets to which this Agreement relates,
provided that such successor agrees in writing to be bound by the terms of this
Agreement as if it were the assigning Party. This Agreement shall be binding
upon the successors and permitted assigns of the Parties. Any assignment not in
accordance with this Section 15.3 shall be void.

 

Section 15.4                             Entire Agreement; Amendments.  This
Agreement and the attachments hereto contain the entire understanding and
agreement of the Parties with respect to the subject matter hereof and cancel
and supersede any and all prior negotiations, correspondence, understandings and
agreements between the Parties, whether oral or written, regarding such subject
matter, including the Memorandum of Understanding dated 21 December 2012 and the
Confidentiality Agreement, but expressly excluding the Commercialization
Agreement. Except for the rights expressly conferred on the JSC, JDC or JCC,
this Agreement cannot be modified except by a written document bearing the
signatures of both Parties. The same applies to any waiver of this written form
requirement.

 

Section 15.5                             Notices.  Other than as expressly
specified in this Agreement, all notices and consents required to be provided
hereunder shall be in writing and provided by hand, by recorded delivery mail
(return receipt requested), by facsimile, or by recognized overnight courier
service to the other Party at its address or facsimile number shown below or
such other address or facsimile number notified by such other Party from time to
time.

 

If to uniQure, addressed to:

 

uniQure Biopharma B.V.

P.O. Box 22506

1100 DA Amsterdam

The Netherlands

Attention: CEO

Fax: +31 20 566 9272

 

If to Chiesi, addressed to:

 

51

--------------------------------------------------------------------------------


 

Chiesi Farmaceutici S.p.A.

Via Palermo, 26/A

43122 Parma

Italy

Attention: CEO

Copy to: Corporate Development, Head and General Counsel

Fax: +39 0521 774468

 

Section 15.6                             Exports.  The Parties acknowledge that
the export of technical data, materials or products is subject to the exporting
Party receiving any necessary export licenses and that the Parties cannot be
responsible for any delays attributable to export controls that are beyond the
reasonable control of either Party. Chiesi and uniQure agree not to export or
re-export, directly or indirectly, any Product (or any associated products,
information, items, articles, computer software, media, technical data, the
direct product of such data, samples or equipment received or generated under
this Agreement) in violation of any Applicable Laws that may be applicable.
Chiesi and uniQure agree to obtain similar covenants from their Affiliates and
Third Party contractors with respect to the subject matter of this Section 15.6,
to the extent applicable.

 

Section 15.7                             Force Majeure.  Neither Party shall
lose any rights hereunder or be liable to the other Party for damages or losses
on account of failure of performance by the defaulting Party if the failure is
occasioned by war, civil insurrection, strike, fire, Act of God, earthquake,
tempest, flood, epidemic, blackout, lockout, embargo, governmental acts or
orders or restrictions, delays in delivery and non-supply by exclusive
suppliers, where such delay or non-supply occurs as a result of such force
majeure, or any other reason where failure to perform is beyond the reasonable
control of such Party and such failure to perform is not caused by the
negligence, intentional conduct or misconduct of the non-performing Party and
such Party has exerted all Commercially Reasonable Efforts to avoid or remedy
such force majeure event; provided, however, that in no event shall a Party be
required to settle any labor dispute or disturbance.

 

Section 15.8                             Performance by Affiliates,
Sub-distributors or Third Party Contractors.  To the extent that this Agreement
imposes obligations on or permits the exercise of rights by Affiliates,
Sub-distributors or Third Party contractors of a Party, such Party shall cause
such Party’s Affiliates, Sub-distributors or Third Party contractors to perform
such obligations (and all related obligations) and shall remain responsible for
any breach of such obligations and for the exercise of rights by such Party’s
Affiliates, Sub-distributors or Third Party Contractors.

 

Section 15.9                             Independent Contractors.  It is
understood and agreed that the relationship between the Parties hereunder is
that of independent contractors and that nothing in this Agreement shall be
construed as authorization for either uniQure or Chiesi to act for, bind or
commit the other in any way. Each Alliance Manager shall be considered the
employee of Chiesi or uniQure, as the case may be, and shall not be deemed to be
an employee of the other Party.

 

Section 15.10                      Costs.  Except as expressly provided in this
Agreement or as separately agreed upon in writing between the Parties, each
Party shall bear its own

 

52

--------------------------------------------------------------------------------


 

costs incurred in connection with the implementation of the obligations under
this Agreement.

 

Section 15.11                      Construction.  Each Party agrees that this
Agreement shall be interpreted without regard to any presumption or
rule requiring construction against the Party causing this Agreement to be
drafted.

 

Section 15.12                      English Language.  This Agreement was
prepared and is established in the English language; any translation thereof
shall be deemed for convenience only and shall never prevail against the
original English version. All reports, notices and communications to be
exchanged under this Agreement shall be in the English language; provided,
however, that, neither Party shall be under any obligation to translate into
English any document originally established and existing in another language,
for the sole purpose of communicating such document to the other Party, it being
agreed that such documents will be provided on an as-is basis.

 

Section 15.13                      No Implied Waivers; Rights Cumulative.  No
failure on the part of a Party to exercise, and no delay in exercising, any
right, power, remedy or privilege under this Agreement, or provided by statute
or at law or in equity or otherwise, shall impair, prejudice or constitute a
waiver of any such right, power, remedy or privilege or be construed as a waiver
of any breach of this Agreement or as an acquiescence therein, nor shall any
single or partial waiver of any such right, power, remedy or privilege preclude
any other or further exercise thereof or the exercise of any other right, power,
remedy or privilege. Any Party may waive its rights hereunder in a writing
signed by such Party.

 

Section 15.14                      Severability.  If, under Applicable Law, any
provision of this Agreement is held to be invalid or unenforceable, or otherwise
directly or indirectly affects the validity of any other material
provision(s) of this Agreement (such invalid or unenforceable provision, a
“Severed Clause”), this Agreement shall endure except for the Severed Clause.
The Parties shall consult one another and use reasonable efforts to agree upon a
valid and enforceable provision that is a reasonable substitute for the Severed
Clause in view of the objectives contemplated by the Parties when entering into
the Agreement and the general balance of the respective interests of the Parties
as initially intended under the Agreement.

 

Section 15.15                      Counterparts.  This Agreement may be executed
in two (2) or more counterparts, each of which will be deemed an original, but
all of which together will constitute one and the same instrument. A pdf file of
this Agreement contained in an email, including the signed signature
pages hereto, will be deemed to be an original.

 

[Signature Page Follows]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Co-Development and License
Agreement as of the Effective Date.

 

UNIQURE BIOPHARMA B.V.

 

UNIQURE BIOPHARMA B.V.

 

 

 

 

 

 

 

 

 

By:

/s/ Piers Morgan

 

By:

/s/ Hans Preusting

 

Name: Mr. Piers Morgan

 

 

Name: Mr. Hans Preusting

 

Title: Chief Financial Officer

 

 

Title: Business Development, Vice President

 

 

 

 

 

 

CHIESI FARMACEUTICI S.p.A.

 

CHIESI FARMACEUTICI S.p.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Alberto Chiesi

 

By:

/s/ Ugo Di Francsco

 

Name: Mr. Alberto Chiesi

 

 

Name: Mr. Ugo Di Francesco

 

Title: President

 

 

Title: CEO

 

54

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Initial Development Plan and Budget

 

AMT-060 Key Development Activities to MAA

 

Foregrounds and assumptions to the Development Plan

 

·                  The present document is a high level overview and not an
exhaustive list of all the work and activities involved in the development of
AMT060.

 

·                  The timelines have been developed based on current knowledge
and understanding of what is necessary in order to obtain marketing
authorization.

 

·                  Plans and decisions may change depending on emerging data and
information, according to the decisions taken by the JDC.

 

·                  The present plan does not include some tasks/ activities that
are already foreseen, but which cannot be planned at the present stage due to
missing information or for which decision making is expected to occur later on
in development. Those activities include:

 

1.              The paediatric development, including pre-clinical experiments,
Paediatric Investigation Plan (PIP) generation and approval (including
appropriate regulatory interactions), and paediatric clinical trials. The timing
for generation and submission of the PIP to the EMA will be decided by the JDC
based on relevant experimental data and regulatory strategy.

 

2.              Extension of indication to moderately severe  patients. The
decision on whether to extend the target indication to patients with moderately
severe hemophilia (i.e. with spontaneous factor IX circulating activity 1-5% of
normal) will be taken by the JDC mainly based on data from the Phase I study.
The clinical and regulatory development strategy for this additional population
will also be agreed at JDC level. NOTE: Severe = less than 1%; Moderate or
moderately severe = 1-5%; mild = 5-50%.  The current plan is targeting the
severe population only.

 

3.              The strategy for potential re-administration (including the
decision whether to pursue re-administration and the clinical/ regulatory
development plan for the indication) will be discussed and agreed by the JDC.

 

Tables 1 and 2 below highlight key activities in the AMT-060 development
programme.

 

A-1

--------------------------------------------------------------------------------


 

Table 1: Key activities needed to deliver Phase I

 

uniQure Function

 

Activity

 

Start
Date (1)

 

Completion
Date (2)

 

Status

 

Regulatory affairs

 

IMPD finalization*

 

Dec 2013

 

Dec 2013

 

Planned

 

Non-clinical

 

NHPGLPtox. & safety study

 

Sep 2012

 

Aug 2013

 

Ongoing

 

 

 

Mouse GLPtox, safety &biodistribution study

 

Jan 2013

 

Dec 2013

 

Ongoing

 

Process Development

 

Tech transfer to MF

 

Dec 2012

 

Mar 2013

 

Close to completion

 

 

 

Viral clearance

 

Mar 2013

 

Jun 2013

 

Ongoing

 

Assay Development

 

Testing, specification & readiness assay package

 

Nov 2012

 

Jun 2013

 

Ongoing

 

 

 

Stability of tox and clinical batch

 

Nov 2012

 

Jun 2016

 

Ongoing

 

 

 

Clinical assay development

 

Jul 2012

 

Mar 2014

 

Ongoing

 

Quality control

 

MSV/ WSV testing

 

Aug 2012

 

Jun 2013

 

Ongoing

 

 

 

Phase I batch analysis & release testing*

 

Jul 2013

 

Nov 2013

 

Planned

 

Manufacturing

 

Phase I batch production

 

Jul 2013

 

Aug 2013

 

Planned

 

Quality Assurance

 

Phase I batch review and QP release

 

Jul 2013

 

Nov 2013

 

Planned

 

Clinical

 

Clinical Trial Application

 

Jan 2014

 

Jan 2014

 

Planned

 

 

 

Phase I start/ end

 

Mar – May 2014

 

3Q2015 (3)

 

Planned

 

 

--------------------------------------------------------------------------------

(1) “Start date” means the date when the activity is planned to start. For
clinical studies, “start date” means the first patient enrolled in the study
(i.e. First-Patient-First-Visit, FPFV). For regulatory activities, it means the
start of the window period in which the activity will occur.

 

(2) “Completion date” means the date by which the activity is planned to end.
For clinical studies, “completion date” means the completion of the Clinical
Study Report (i.e. CSR). For regulatory activities, it means the end of the
window period in which the activity will occur.

 

(3) The planned “completion date” for the Phase I study assumes: (1) a 12-week
run-in period before treatment of each patient; (2) the enrollment of 4 cohorts
of patients with a 2-week period to complete AMT-060 administration within each
cohort; (3) a 4-week interval between consecutive cohorts (CHMP recommended an 8
week interval, however it commented that it was in any case difficult to come up
with a reasonable advice); and (4) a 24-week follow-up period to assess the
safety/ efficacy end-points; for a total study duration from FPFV to
Last-Patient-Last-Visit (LPLV) of 52 weeks (compared to the 68 weeks foreseen if
the 8-week between-cohort period will be imposed by Heath Authorities and/ or
Ethical Committees).

 

* Indicates critical path activities

 

A-2

--------------------------------------------------------------------------------


 

Table 2: Key activities needed to deliver Phase II/III

 

uniQure Function

 

Activity

 

Start
Date (1)

 

Completion
Date (2)

 

Status

Regulatory affairs

 

EMA Scientific Advice on quality meeting request*

 

Sep 2013

 

Oct 2013

 

Planned

 

 

EMA Phase II/ III protocol advice meeting request*

 

Oct 2014

 

Nov 2014

 

Planned

 

 

MAA submission

 

Jun 2017

 

Jun 2017

 

Planned

Non clinical

 

In vitro/ in vivo scale-up comparability studies

 

May 2014

 

Aug 2014

 

Planned

Process Development

 

Scale-up feasibility*

 

Apr 2013

 

Dec 2013

 

Planned (already initiated strategy approach & work-package outline)

 

 

Go/ No Go Decision to purchase 250L; [Go/ No Go Decision for scale-out]

 

Dec 2013

 

Jan 2014

 

Planned

 

 

Scale up process development (incl. transfer to MF)*

 

Jan 2014

 

Apr 2014

 

Planned

 

 

Process & analytical validation

 

Apr 2014

 

Sep 2014

 

Planned

Assay Development

 

Release assay validation and transfer to QC

 

Oct 2013

 

Jan 2014

 

Planned

 

 

Stability on phase II/III batch material

 

Jan 2015

 

Dec 2017

 

Planned

 

 

Molecular characterization of NHP Fix vshFIX

 

TBC

 

Apr 2014

 

To be planned

Quality control

 

Phase II/III batch analysis & release testing

 

Oct 2014

 

Mar 2015

 

Planned

Manufacturing

 

Phase II/III batch production

 

Oct 2014

 

Dec 2014

 

Planned

Quality Assurance

 

Phase II/III batch review and QP release

 

Oct 2014

 

May 2015

 

Planned

Clinical

 

Clinical Trial Application

 

Jun 2015

 

Jun 2015

 

Planned

 

 

Phase II/III start/ end

 

Jul - Sept 2015

 

2Q2017

 

Planned

 

--------------------------------------------------------------------------------

(1), (2), and * As for Table 1.

 

A-3

--------------------------------------------------------------------------------


 

FTE requirements over the next 2 year

 

Table 3 shows the maximum FTE required by UniQure per year over the next 2 years
(i.e. 2013 & 2014).  This timeline captures all activities necessary to support
and initiate the phase I clinical trial and make significant progress with
regards to preparing for the Phase II/III.

 

·                  These numbers include current staff as well as upcoming hires
in PD (x1 technical post) and QC (x2 scientist/ technical post).  The new hires
are to support all work in these Functions, not just AMT-060.

 

·                  The figures also include the estimated numbers for scale-up
activities (i.e. x2,5 PD, x2 AD, x1.5 MF, x0.5 QA).

 

Table 4 indicates the maximum number of FTEs requirements for the time period
2015 to 2017 and Table 5 shows AMT-060 development costs (FTEs and external
costs) for the 5 year perios, 2013 to 2017.

 

NOTE: FTEs and costs beyond 2017 to be determined and agreed by the JDC.

 

Table 3: Maximum FTE number per year per Function

 

uniQure
Function*

 

FTE AV.
2013

 

FTE AV.
2014

 

RA

 

 

1.3

 

0.5

 

NC

 

 

0.8

 

0.6

 

R&D

Res

 

 

0.4

 

0.6

 

AD

AD

 

8.3

 

2.9

 

BioAD

 

0.5

 

0.7

 

AD-S

 

0.3

 

0.3

 

PD

 

 

2.5

 

2.5

 

QC

 

 

2.9

 

3.0

 

QA

 

 

3.5

 

2.1

 

MF

MF

 

 

2.5

 

3.3

 

OPS

 

 

0.1

 

0.1

 

CD

 

1.6

 

2.6

 

PM

 

1.0

 

1.0

 

AV. TOTAL

 

25.4

 

20.2

 

 

--------------------------------------------------------------------------------

*RA: Regulatory Affairs; NC: Non clinical; Res: Research; AD: Analytical
Development; BioAD: Bio-Analytical Development; AD-S: Analytical Development
Stability; PD: Process Development; QC: Quality Control; QA: Quality Assurance;
MF: Manufacturing; OPS: Operations; CD: Clinical Development; PM: Project
Management

 

A-4

--------------------------------------------------------------------------------


 

Table 4: Maximum FTE requirement 2015 - 2017:

 

Year

 

2015

 

2016

 

2017

 

Total FTE

 

25

 

25

 

10

 

Clinical

 

2

 

2

 

2

 

R&D

 

10,5

 

10,5

 

4

 

Manufacturing

 

3

 

3

 

0,5

 

QC

 

4

 

4

 

1

 

Non-clinical

 

1

 

1

 

0,3

 

QA

 

1,5

 

1,5

 

0,2

 

RA

 

2

 

2

 

1

 

Project Mgmt

 

1

 

1

 

1

 

 

Table 5: AMT-060 total budget and costs 2013 — 2017

 

 

 

2013

 

2014

 

2015

 

2016

 

2017

 

5 year
TOTAL

 

FTE (Number)

 

25,4

 

20,2

 

25

 

25

 

10

 

105,6

 

FTE rate (€/year)

 

250.000

 

250.000

 

250.000

 

250.000

 

250.000

 

 

 

Total FTE cost* (€)

 

6.350.000

 

5.050.000

 

6.250.000

 

6.250.000

 

2.500.000

 

26.400.000

 

External costs (€) [w/o cost for GMP batches]

 

2.798.000

 

2.295.000

 

3.590.000

 

2.310.000

 

1.410.000

 

12.403.000

 

GMP batches cost (€) [manufacturing]

 

 

 

 

 

 

 

 

 

 

 

(Total No. of Batches) x €91.000

 

Scale-up capital investment (€)

 

1.000.000#

 

—

 

—

 

—

 

—

 

1.000.000

 

TOTAL BUDGET (€)

 

10.148.000

 

7.345.000

 

9.840.000

 

8.560.000

 

3.910.000

 

39.803.000+ (No of Batches x €91.000 )

 

 

--------------------------------------------------------------------------------

*Total FTE cost/year = (FTE number for that year) x (FTE rate per year)
# It is possible that some of this cost will be carried over in 2014

 

NOTE: all external costs estimates and costs allocation per year are based on
current knowledge and planning.

 

A-5

--------------------------------------------------------------------------------


 

Outline of proposed clinical studies

 

Phase I study

 

Study

Phase I, multicentre, open label, prospective, interventional, single dose,
dose-escalation clinical trial to investigate the safety and tolerability of
AAV5-hFIXco, an adeno-associated viral vector containing a codon-optimised human
factor IX gene in severe Haemophilia B (Study code: AMT-060-001)

 

 

Objectives and end-points

Primary objective:

 

 

 

To assess the safety of systemic and determine the MTD of the gene therapy
vector AAV5-hFIXco for the treatment of the Severe Haemophila B, registering and
evaluating the occurrence of adverse events and serious adverse events at the
dose identified.

 

 

 

Main secondary objectives:

 

 

 

·                  To estimate the appropriate dose required to achieve stable
expression of hFIX at or above 3% of normal

 

·                  To evaluate kinetics (dose-related duration and magnitude) of
expression

 

·                  To describe the immune response to hFIX transgene product

 

·                  To describe the immune response to the AAV5 capsid proteins

 

·                  To assess viral shedding in various body fluids (including
semen)

 

·                  Assess the occurrence of FIX inhibitors

 

·                  Evaluate coagulation parameters

 

·                  Assess need for FIX concomitant treatment

 

 

Study design

·                  Open label, non-randomized, prospective, interventional,
single dose, dose-escalation phase I clinical trial.

 

·                  12 weeks of run-in period

 

·                  24 week monitoring period after administration

 

·                  Patients will be followed for safety and therapeutic response
at intervals of 24 weeks for 5 years.

 

 

Study population

·                  Twelve male adults

(key eligibility criteria)

·                  >18 year old to <35 year old

 

·                  Genetically confirmed Haemophilia B (resulting from the
missense mutation in the coagulation factor IX gene)

 

·                  Phenotypically defined as Severe disease (<1% of normal
plasma FIX levels)

 

·                  Have had a total of 20 or more exposure days of treatment
with FIX protein concentrate and an average of 3 bleeding episodes per year
requiring FIX replacement therapy

 

·                  No evidence of active hepatitis or relative hepatic
insufficiency

 

·                  No presence of anti-hFIX antibodies (“inhibitors”)

 

·                  No evidence of neutralizing antibodies (Nabs) against AAV5
according to pre-defined criteria

 

A-6

--------------------------------------------------------------------------------


 

 

·                  Normal range of liver enzymes plasma levels

 

 

Treatments

Cohort A: 5x10e11 gc/kg

 

Cohort B: 2x10e12 gc/kg

 

Cohort C: 6x10e12 gc/kg

 

Cohort D: 1.2x10e13 gc/kg

 

 

Duration

The trial will last 37 weeks for each patient

 

 

Sample size

12 patients

 

Phase II/ III: No definitive plans have been agreed yet.  It is envisaged that
it will be a single dose confirmatory trial where the study population (28
patients with severe haemophilia) and the outcomes (efficacy endpoints —
clinical and biochemical) assessed will be based on those as for phase I.  It is
assumed that the trial will take 18 months from start to completion.

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Certain Requirements under PHS Agreements

 

Each capitalized term used but not defined in this Exhibit B shall have the
meaning ascribed to it in the applicable PHS Agreement.

 

PHS 2011 Requirements

 

4.2                               Licensee agrees that any sublicenses granted
by it shall provide that the obligations to PHS of Paragraphs 5.1-5.4, 8.1,
10.1, 10.2, 12.5, and 13.8-13.10 of this Agreement shall be binding upon the
sub-licensee as if it were a party to this Agreement. Licensee further agrees to
attach copies of these Paragraphs to all sublicense agreements.

 

5.1                               (a)           PHS reserves on behalf of the
Government an irrevocable, nonexclusive, nontransferable, royalty-free license
for the practice of all inventions licensed under the Licensed Patent Rights
throughout the world by or on behalf of the Government and on behalf of any
foreign government or international organization pursuant to any existing or
future treaty or agreement to which the Government is a signatory. Prior to the
First Commercial Sale, Licensee agrees to provide PHS with reasonable quantities
of Licensed Products or materials made through the Licensed Processes for PHS
research use; and

 

(b)           In the event that the Licensed Patent Rights are Subject
Inventions made under a Cooperative Research and Development Agreement
(“CRADA”), Licensee grants to the Government, pursuant to 15 U.S.C.
§3710a(b)(1)(A), a nonexclusive, nontransferable, irrevocable, paid-up license
to practice Licensed Patent Rights or have Licensed Patent Rights practiced
throughout the world by or on behalf of the Government. In the exercise of this
license, the Government shall not publicly disclose trade secrets or commercial
or financial information that is privileged or confidential within the meaning
of 5 U.S.C. §552(b)(4) or which would be considered as such if it had been
obtained from a non-Federal party. Prior to the First Commercial Sale, Licensee
agrees to provide PHS reasonable quantities of Licensed Products or materials
made through the Licensed Processes for PHS research use.

 

5.2                               Licensee agrees that products used or sold in
the United States embodying Licensed Products or produced through use of
Licensed Processes shall be manufactured substantially in the United States,
unless a written waiver is obtained in advance from PHS.

 

5.3                               Licensee acknowledges that PHS may enter into
future CRADAs under the Federal Technology Transfer Act of 1986 that relate to
the subject matter of this Agreement. Licensee agrees not to unreasonably deny
requests for a Research License from future collaborators with PHS when
acquiring these rights is necessary in order to make a CRADA project feasible.
Licensee may request an opportunity to join as a party to the proposed CRADA.

 

5.4                               (a)           In addition to the reserved
license of Paragraph 5.1, PHS reserves the right to grant Research Licenses
directly or to require Licensee to grant Research Licenses on reasonable terms.
The purpose of these Research Licenses is to encourage basic

 

B-1

--------------------------------------------------------------------------------


 

research, whether conducted at an academic or corporate facility. In order to
safeguard the Licensed Patent Rights, however, PHS shall consult with Licensee
before granting to commercial entities a Research License or providing to them
research samples of materials made through the Licensed Processes; and

 

(b)           In exceptional circumstances, and in the event that Licensed
Patent Rights are Subject Inventions made under a CRADA, the Government,
pursuant to 15 U.S.C. §3710a(b)(1)(B), retains the right to require the Licensee
to grant to a responsible applicant a nonexclusive, partially exclusive, or
exclusive sublicense to use the Licensed Patent Rights in the Licensed Field of
Use on terms that are reasonable under the circumstances, or if Licensee fails
to grant this license, the Government retains the right to grant the license
itself. The exercise of these rights by the Government shall only be in
exceptional circumstances and only if the Government determines:

 

(i)                                     the action is necessary to meet health
or safety needs that are not reasonably satisfied by Licensee;

 

(ii)                                  the action is necessary to meet
requirements for public use specified by Federal regulations, and these
requirements are not reasonably satisfied by the Licensee; or

 

(iii)                               the Licensee has failed to comply with an
agreement containing provisions described in 15 U.S.C. §3710a(c)(4)(B); and

 

(c)           The determination made by the Government under this Paragraph 5.4
is subject to administrative appeal and judicial review under 35 U.S.C. §203(b).

 

10.1                        Licensee shall use its reasonable commercial efforts
to bring the Licensed Products and Licensed Processes to Practical Application.
“Reasonable commercial efforts” for the purposes of this provision shall include
adherence to the Commercial Development Plan in Appendix E and performance of
the Benchmarks in Appendix D. The efforts of a sub-licensee shall be considered
the efforts of Licensee.

 

10.2                        Upon the First Commercial Sale, until the expiration
or termination of this Agreement, Licensee shall use its reasonable commercial
efforts to make Licensed Products and Licensed Processes reasonably accessible
to the United States public.

 

12.5                        Licensee shall indemnify and hold PHS, its
employees, students, fellows, agents, and consultants harmless from and against
all liability, demands, damages, expenses, and losses, including but not limited
to death, personal injury, illness, or property damage in connection with or
arising out of:

 

(a)                                 the use by or on behalf of Licensee, its
sub-licensees, directors, employees, or third parties of any Licensed Patent
Rights; or

 

(b)                                 the design, manufacture, distribution, or
use of any Licensed Products, Licensed Processes or materials by Licensee, or
other products or processes developed in connection with or arising out of the
Licensed Patent Rights.

 

13.8                        PHS reserves the right according to 35 U.S.C.
§209(d)(3) to terminate or modify this Agreement if it is determined that this
action is necessary to meet the requirements for

 

B-2

--------------------------------------------------------------------------------


 

public use specified by federal regulations issued after the date of the license
and these requirements are not reasonably satisfied by Licensee.

 

13.9                        Within thirty (30) days of receipt of written notice
of PHS’ unilateral decision to modify or terminate this Agreement, Licensee may,
consistent with the provisions of 37 C.F.R. §404.11, appeal the decision by
written submission to the designated PHS official. The decision of the
designated PHS official shall be the final agency decision. Licensee may
thereafter exercise any and all administrative or judicial remedies that may be
available.

 

13.10                 Within ninety (90) days of expiration or termination of
this Agreement under this Article 13, a final report shall be submitted by
Licensee. Any royalty payments, including those incurred but not yet paid (such
as the full minimum annual royalty), and those related to patent expense, due to
PHS shall become immediately due and payable upon termination or expiration. If
terminated under this Article 13, sub-licensees may elect to convert their
sublicenses to direct licenses with PHS pursuant to Paragraph 4.3.Unless
otherwise specifically provided for under this Agreement, upon termination or
expiration of this Agreement, Licensee shall return all Licensed Products or
other materials included within the Licensed Patent Rights to PHS or provide PHS
with certification of the destruction thereof. Licensee may not be granted
additional PHS licenses if the final reporting requirement is not fulfilled.

 

PHS 2007 Requirements

 

4.2                               Licensee agrees that any sublicenses granted
by it shall provide that the obligations to PHS of Paragraphs 5.1, 5.2, 8.1,
10.1, 10.2, 12.5 and 13.6-13.8 of this Agreement shall be binding upon the
sub-licensee as if it were a party to this Agreement. Licensee further agrees to
attach copies of these Paragraphs to all sublicense Agreements.

 

5.1                               Prior to the First Commercial Sale, Licensee
agrees to provide PHS with reasonable quantities of Licensed Products or New
Products made through the Licensed Processes or Supplied Materials solely for
PHS research use, if requested in writing.

 

5.2                               Licensee agrees that products used or sold in
the United States embodying Licensed Products or New Products or produced
through use of Licensed Processes shall be manufactured substantially in the
United States, unless a written waiver is obtained in advance from PHS.

 

8.1                               Licensee agrees to keep accurate and correct
records of Licensed Products or New Products made, used, sold, or imported and
Licensed Processes practiced under this Agreement appropriate to determine the
amount of royalties due PHS. These records shall be retained for at least five
(5) years following a given reporting period and shall be available during
normal business hours for inspection, at the expense of PHS, by an accountant or
other designated auditor selected by PHS for the sole purpose of verifying
reports and royalty payments hereunder. The accountant or auditor shall only
disclose to PHS information relating to the accuracy of reports and royalty
payments made under this Agreement. If an inspection shows an underreporting or
underpayment in excess of five percent (5%) for any twelve (12) month period,
then Licensee shall reimburse PHS for the cost of the inspection at the time
Licensee pays the unreported royalties, including any additional royalties as
required by Paragraph

 

B-3

--------------------------------------------------------------------------------


 

9.8, All royalty payments required under this Paragraph shall be due within
thirty (30) days of the date PHS provides Licensee notice of the payment due.

 

10.1                        Licensee shall use its reasonable commercial efforts
to bring the Licensed Products or New Products and Licensed Processes to
Practical Application. “Reasonable commercial efforts” for the purposes of this
provision shall include adherence to the Commercial Development Plan in Appendix
E and performance of the Benchmarks in Appendix D. The efforts of a sublicense
shall be considered the efforts of Licensee.

 

10.2                        Upon the First Commercial Sale, until the expiration
or termination of this Agreement, Licensee shall use its reasonable commercial
efforts to make Licensed Products or New Products and Licensed Processes
reasonably accessible to the United States public.

 

12.5                        Licensee shall indemnify and hold PHS, its
employees, students, fellows, agents, and consultants harmless from and against
all liability, demands, damages, expenses, and losses, including but not limited
to death, personal injury, illness, or property damage in connection with or
arising out of:

 

(a)                                 the use by or on behalf of Licensee, its
sub-licensees, its directors, employees, or third parties of any Licensed Patent
Rights or Supplied Materials; or

 

(b)                                 the design, manufacture, distribution, or
use of any Licensed Products, Licensed Processes or New Products by Licensee, or
other products or processes developed in connection with or arising out of the
Licensed Patent Rights. Licensee agrees to maintain a liability insurance
program consistent with sound business practice.

 

13.6                        In making the determination referenced in Paragraph
13.5, PHS shall take into account the normal course of such commercial
development programs conducted with sound and reasonable business practices and
judgment and the annual reports submitted by Licensee under Paragraph 9.2. Prior
to invoking termination or modification of this Agreement under Paragraph 13.5,
PHS shall give written notice to Licensee providing Licensee specific notice of,
and a ninety (90) day opportunity to respond to. PHS’ concerns as to the items
referenced in 13.5(a)-13.5(g). If Licensee fails to alleviate PHS’ concerns as
to the items referenced in 13.5(a)-13.5(g) or fails to initiate corrective
action to PHS’ satisfaction, PHS may terminate this Agreement.

 

13.7                        PHS reserves the right according to 35 U.S.C.
§209(d)(3) to terminate or modify this Agreement if it is determined that the
action is necessary to meet the requirements for public use specified by federal
regulations issued after the date of the license and these requirements are not
reasonably satisfied by Licensee.

 

13.8                        Within thirty (30) days of receipt of written notice
of PHS’ unilateral decision to modify or terminate this Agreement, Licensee may,
consistent with the provisions of 37 CFR §404.11, appeal the decision by written
submission to the designated PHS official. The decision of the designated PHS
official shall be the final agency decision. Licensee may thereafter exercise
any and all administrative or judicial remedies that maybe available.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Approved Activities

 

1.      Estimated Product expenses for January to April 2013:

 

 

 

Subtotal

 

Approved Activity

 

Jan to Feb

 

Mar to Apr

 

TOTAL
Jan to Apr

 

Assay Development

 

 

 

 

 

€207K

 

Seeds & product tests

 

€25K

 

€177K

 

 

 

PoC in HB mice

 

 

 

€5K

 

 

 

 

 

 

 

 

 

 

 

Note: these are not the full costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non clinical

 

 

 

 

 

€430K

 

NHP GLP tox/ safety

 

€40K

 

€40K

 

 

 

Mouse GLP tox/ biodistribution

 

€150K

 

€150K

 

 

 

Germline transmission

 

€50K

 

 

 

 

 

 

 

 

 

 

 

 

 

Note: these are not the full costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manufacturing

 

 

 

 

 

€69K

 

Phase I material procurement

 

€46

 

€23K

 

 

 

 

 

 

 

 

 

 

 

Note: these are not the full costs

 

 

 

 

 

 

 

 

TOTAL Product Development Costs (out-of-pocket) for January to April 2013 =
€706K

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Certain Terms for HemB Supply and Distribution Agreement

 

Transfer Price: Chiesi shall purchase the Product for the greater of (a) forty
percent (40%) of the Average Net Sales Price (in Brazil and Mexico)or, as the
case may be, thirty percent (30%) of the Average Net Sales Price (in all other
countries of the Territory) (Note: definition needs to conform with uniQure’s
in-licenses) or (b) uniQure’s Fully Loaded Cost of Goods plus twenty percent
(20%) mark up, for each patient dose sold (the “Product Transfer Price”). The
Product Manufacturing Cost Reimbursement associated with each patient dose of
the Product sold by Chiesi shall be credited against the Product Transfer
Price.  The “Product Manufacturing Cost Reimbursement” for each patient dose of
the Product shall be uniQure’s Fully Loaded Costs of Goods.

 

Commercial Supply: Prior to initiation of the Pivotal Study, the Parties shall
negotiate in good faith the HemB Supply and Distribution Agreement for
commercial material with the financial terms described above and other terms
expected to be substantially similar to the Commercialization Agreement. For the
avoidance of doubt, the provisions set forth in Section 2.6 of the
Commercialization Agreement shall be included in the HemB Supply and
Distribution Agreement.

 

“Fully Loaded Costs of Goods” shall be determined according to the principles
applied in the Commercialization Agreement, in particular Schedule 2.3 thereof.

 

Indemnification:

 

Indemnification by Chiesi.  Chiesi shall indemnify, defend and hold harmless
uniQure and its Affiliates, and its and their respective directors, officers,
employees and agents, from and against any and all Losses, arising out of or
resulting from any and all Third Party Claims to the extent based upon:

 

(a)           any breach of any representation, warranty or covenant made by, or
any material obligation of, Chiesi under the HemB Supply and Distribution
Agreement;

 

(b)           the gross negligence, recklessness or willful misconduct of Chiesi
or its Affiliates and its or their respective directors, officers, employees and
agents; or

 

(c)           any theory of product liability (including without limitation
tort, warranty, or strict liability) that is applicable in the Territory with
respect to the death, personal injury, or illness of any Person in the
Territory, and arising directly from Chiesi’s or its Affiliates’ or
Sub-distributors’ Commercialization of the Product in the Territory;

 

provided that Chiesi shall not be obligated to indemnify uniQureto the extent
uniQure is required to indemnify Chiesi under the HemB Supply and Distribution
Agreement.

 

Indemnification by uniQure.  uniQure shall indemnify, defend and hold harmless
Chiesi and its Affiliates, and its and their respective directors, officers,
employees and agents, from and against any and all Losses, arising out of or
resulting from any and all Claims to the extent based upon:

 

D-1

--------------------------------------------------------------------------------


 

(a)           any breach of any representation, warranty or covenant made by, or
any material obligation of, uniQure under the HemB Supply and Distribution
Agreement;

 

(b)           the gross negligence, recklessness or willful misconduct of
uniQure or its Affiliates and its or their respective directors, officers,
employees and agents;

 

(c)           any theory of product liability (including without limitation
tort, warranty, or strict liability) that is applicable in the Territory with
respect to the death, personal injury, or illness of any Person in the
Territory, and arising directly from uniQure’s or its Affiliates’ design,
Manufacture, storage, release and handling of the Product; or

 

(d)           Claims that the (i) Commercialization of the Product; or
(ii) exercise of any rights or licenses granted to Chiesi and its Affiliates in
accordance with the HemB Supply and Distribution Agreement; violates or
infringes upon the Intellectual Property Rights of any Third Party;

 

provided that uniQure shall not be obligated to indemnify Chiesi to the extent
Chiesi is required to indemnify uniQure under the HemB Supply and Distribution
Agreement.

 

Trademark: The Product will be Commercialized by Chiesi in the Field in the
Territory exclusively under a trademark mutually agreed between the Parties.
Such trademark shall be owned by uniQure and shall be licensed to Chiesi for
Commercialization of the Product in the Field in the Territory.
Section 2.2(a) of the Commercialization Agreement shall apply mutatis mutandis.

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Licensed Patents

 

UniQure patent portfolio — AMT-060 (Hemophilia B)

 

UniQure Ref.

 

Country

 

Application No.

 

Publication No.

 

Case Status

 

Filing Date

 

Owner

Baculoviral vectors comprising repeated coding sequences with differential codon
biases

AMT-P107

 

Europe

 

07113257.5

 

 

 

Withdraw Before Publication

 

26-Jul-2007

 

Amsterdam Molecular Therapeutics B.V.

AMT-P107

 

PCT

 

PCT/NL2008/050512

 

 

 

Abandoned

 

25-Jul-2008

 

Amsterdam Molecular Therapeutics B.V.

AMT-P107

 

Brazile

 

PI 0814459-1

 

 

 

Examination Requested

 

25-Jul-2008

 

Amsterdam Molecular Therapeutics B.V.

AMT-P107

 

Eurasian Patent Organization

 

201070184

 

 

 

Pending

 

25-Jul-2008

 

Amsterdam Molecular Therapeutics B.V.

AMT-P107

 

Europe

 

08779058.0

 

2173888

 

Application filed

 

25-Jul-2008

 

UniQure IP B.V.

AMT-P107

 

MX

 

MX/a/2010/000944

 

 

 

Published

 

25-Jul-2008

 

Amsterdam Molecular Therapeutics (AMT) B.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

Removal of contaminating viruses from AAV preparations

AMT-P113

 

EP

 

11180594.1

 

 

 

Abandoned

 

08-Sep-2011

 

UniQure IP B.V.

AMT-P113

 

PCT

 

PCT/NL2012/050619

 

 

 

Pending

 

07-Sep-2012

 

UniQure IP B.V.

AMT-P113

 

WO

 

 

 

WO/2013/036118

 

Published

 

14-Mrt-2013

 

UniQure IP B.V.

 

In-Licensed by uniQure AMT-060 (Hemophilia B)

 

Application No.

 

Publication No.

 

Case
Status

 

Filing Date

 

Registration
Date

 

Registration No.

 

Priority Details Date

 

Owners

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRODUCTION OF ADENO-ASSOCIATED VIRUS IN INSECT CELLS

PHS, Bethesda, USA

 

09/986,618

 

 

 

 

 

09.Nov.2001

 

 

 

 

 

09.Nov.2001

 

 

L-107-2007/0

 

02795604.4

 

EP1572893

 

granted

 

08.Nov.2002

 

07.Jan.2009

 

EP1572893

 

09.Nov.2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DE, FR, GB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPODOPTERA FRUGIPERDA SINGLE CELL SUSPENSION CELL LINE IN SERUM-FREE MEDIA,
METHODS OF PRODUCING AND USING THE SAME

PSC, Meriden, USA

 

99950093.7

 

EP1119612

 

granted

 

4 oct 1999

 

21.Jul.2010

 

EP1119612

 

8-oct-1998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AT, BE, CH, CY, DE, DK, ES, FI, FR, GB, IE, IT, U, LU, MC, NL, PT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AAVS VECTOR AND USES THEREOF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHS, Bethesda, USA

 

99926036.7

 

EP1082413

 

Granted

 

28 may 1999

 

23.Jul.2008

 

EP1082413

 

28 may 1998

 

 

L-116-2011/0

 

 

 

 

 

 

 

 

 

 

 

DE, ES, FR, GB, IT, NL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPROVED EXPRESSION OF FACTOR FIX IN GENE THERAPY VECTORS

St. Jude Children’s Research Hospital

 

05796011.4

 

EP1804839

 

Granted

 

09.09.205

 

14.03.2012

 

EP1804839

 

22 Sep 04

 

 

Memphis, USA

 

 

 

 

 

 

 

 

 

 

 

AT, BE, CH, DE, DK, ES, FR, GB, IT, LI, LU, NL, SE, TR

SJ-04-0024A

 

12150318.9

 

Ep2438931

 

Pending

 

04.01.2012

 

 

 

EP2438931

 

22.Sep 04

 

 

 

E-1

--------------------------------------------------------------------------------


 

Note:

 

Patents with the Case Status “Abandoned” or “Withdrawn” are listed for
information purposes but are not part of the Licensed Patents.

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

uniQure FTE Limits

 

Unless otherwise agreed in writing as part of the then current Development Plan
and Budget, the number of uniQure FTEs will be no higher than:

 

·                  25.4 FTEs in 2013

·                  20.2 FTEs in 2014

·                  25 FTEs in 2015

·                  25 FTEs in 2016

·                  10 FTEs in 2017

 

Unless otherwise agreed in writing as part of the then current Development Plan
and Budget, the number of Chiesi FTEs will be no higher than:

 

·                  6.8 FTEs in 2013

·                  5.8 FTEs in 2014

·                  8 FTEs in 2015

·                  8 FTEs in 2016

·                  4 FTEs in 2017

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Technology Transfer

 

The following is a non-exhaustive list describing key steps which the Parties
would typically envisage for a transfer of the Manufacturing of the Product to
another manufacturing site during Product Development:

 

Steps

 

Estimated Timelines

·                  if transferred to a Third Party manufacturer: select and
contract manufacturer party

 

4 months

·                  process transfer (on paper)

 

2 months

·                  obtain time slot

 

2 months

·                  process validation

 

7 months

Total

 

15 months

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Disclosure Schedule to Section 11.2(e)

 

uniQure has become aware of a potential license grant from PHS to Sangamo
BioSciences, Inc., Richmond, USA. uniQure understands that such license may
potentially conflict with the scope of the exclusive license granted from PHS to
uniQure under the PHS 2011 Agreement. uniQure is currently in the process of
further investigating this potential issue and shall timely update Chiesi on the
outcome of its inquiry and any further steps taken, if necessary.

 

G-1

--------------------------------------------------------------------------------